Exhibit 10.5
PURCHASE AND CONTRIBUTION AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
BUIE CARLSBAD LLC,
a California Limited Liability Company
“SELLER”
AND
SHIDLER WEST INVESTMENT PARTNERS, LP
a California Limited Partnership
“BUYER”
FEBRUARY 27, 2008
Palomar Heights

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 CERTAIN DEFINITIONS
    1    
ARTICLE 2 PURCHASE, PURCHASE PRICE AND PAYMENT
    11    
ARTICLE 3 ESCROW
    16    
ARTICLE 4 INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE
    16    
ARTICLE 5 PRE-CLOSING AND POST-CLOSING OBLIGATIONS OF SELLER
    22    
ARTICLE 6 SELLER’S DELIVERIES
    26    
ARTICLE 7 BUYER’S DELIVERIES
    28    
ARTICLE 8 CONDITIONS TO CLOSING; CLOSING; DEFAULT; REMEDIES
    29    
ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF SELLER
    35    
ARTICLE 10 REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF BUYER
    41    
ARTICLE 11 COSTS, EXPENSES AND PRORATIONS
    41    
ARTICLE 12 ACTIONS TO BE TAKEN AT THE CLOSING
    45    
ARTICLE 13 BROKERS
    46    
ARTICLE 14 POST-CLOSING OBLIGATIONS OF SELLER
    46    
ARTICLE 15 INDEMNIFICATION
    47    
ARTICLE 16 MISCELLANEOUS
    48  

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit “A”  
  Legal Description of Land
Exhibit “B”
  Seller’s Deed
Exhibit “C”
  Bill of Sale
Exhibit “D”
  Certificate of Non-Foreign Status
Exhibit “E”
  Assignment and Assumption of Leases and Security Deposits
Exhibit “F”
  Assignment of Permits, Entitlements and Intangible Property
Exhibit “G”
  General Provisions of Escrow
Exhibit “H”
  Form of Tenant Estoppel Certificate
Exhibit “I”
  Form of Landlord Estoppel Certificate
Exhibit “J”
  Deficit Rental Agreement
Exhibit “K”
  SEC Requirements
Exhibit “L”
  Audit Letter
Exhibit “M”
  POP LP Agreement
Exhibit “N”
  Partner Rights Agreement
Exhibit “O”
  Master Registration Rights Agreement
Exhibit “P”
  Subscription Materials

SCHEDULES

     
1.0
  List of Seller’s Deliveries
2.0
  Leasing Criteria
9.8
  Leases

 



--------------------------------------------------------------------------------



 



PURCHASE AND CONTRIBUTION AGREEMENT
AND JOINT ESCROW INSTRUCTIONS

TO:   Stewart Title Guaranty (“Escrow Holder”)
c/o Stewart National Title Services Underwriter
1980 Post Oak Blvd., 6th Floor
Houston, Texas 77056
Attn: Louis Canaras
(713) 625-8152
FAX: (713) 552-1703
E-mail: lcanaras@stewart.com

     THIS PURCHASE AND CONTRIBUTION AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(“Agreement”) is made and entered into and effective as of the 27th day of
February, 2008 (“Effective Date”), by and between BUIE CARLSBAD LLC, a
California limited liability company (the “Seller”), and SHIDLER WEST INVESTMENT
PARTNERS, LP, a California limited partnership (the “Buyer”), each of whom shall
sometimes separately be referred to herein as a “Party” and both of whom shall
sometimes be collectively referred to herein as the “Parties,” and constitutes:
(a) a binding purchase and contribution agreement between Seller and Buyer; and
(b) joint escrow instructions to Escrow Holder whose consent appears at the end
of this Agreement.
     FOR GOOD AND VALUABLE CONSIDERATION RECEIVED, the Parties mutually agree as
follows:
ARTICLE 1
CERTAIN DEFINITIONS
     In addition to those terms defined elsewhere in this Agreement, the
following terms have the meanings set forth below:
     “Accredited Investor” shall have the meaning given to such term in
Section 8.1(o) hereof.
     “Affiliate” shall mean, with respect to any particular Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person. For
this purpose, the term “control” shall be deemed satisfied to the extent that
there exists direct or indirect ownership representing a minimum ten percent
(10%) ownership interest.
     “Agreement” shall mean this Purchase and Contribution Agreement and Joint
Escrow Instructions dated as of the 27th day of February, 2008, by and between
Seller and Buyer, together with all Exhibits and Schedules attached hereto.
     “ALTA” shall mean American Land Title Association.

 



--------------------------------------------------------------------------------



 



     “ALTA Extended Coverage Policy” shall have the meaning given such term in
Section 8.1(c) hereof.
     “Asserted Liability” shall have the meaning given to such term in
Section 15.2 hereof.
     “Assignment and Assumption of Leases and Security Deposits” shall mean the
Assignment and Assumption of Leases and Security Deposits, in the form of
Exhibit “E,” attached hereto and incorporated herein by reference.
     “Assignment of Permits, Entitlements and Intangible Property” shall mean
the Assignment of Permits, Entitlements and Intangible Property, in the form of
Exhibit “F,” attached and incorporated herein by reference.
     “Audit Letter” shall mean the Audit Letter, in the form of Exhibit “L,”
attached hereto and incorporated herein by reference.
     “AZL” shall have the meaning given to such term in Section 5.2(a) hereof.
     “Bill of Sale” shall mean the Bill of Sale, in the form of Exhibit “C,”
attached hereto and incorporated herein by reference.
     “Board” means the Board of Directors of POP Trust.
     “Books and Records” shall have the meaning given to such term in
Section 2.1(f) hereof.
     “Building” shall mean that certain building located at 5857 Owens Avenue
consisting of approximately sixty four thousand seven hundred ninety-six
(64,796) net rentable square feet, together with all related facilities and
improvements, located on the Land.
     “Business Day” shall mean a Calendar Day, other than a Saturday, Sunday or
a day observed as a legal holiday by the United States federal government or the
state of California.
     “Buyer” shall mean Shidler West Investment Partners, LP, a California
limited partnership, its successors and assigns.
     “Buyer’s Election Not to Terminate” shall have the meaning given to such
term in Section 4.3 hereof.
     “Buyer’s Election to Terminate” shall have the meaning given to such term
in Section 4.2 hereof.
     “Buyer’s Exchange” shall have the meaning given to such term in
Section 16.14 hereof.
     “Calendar Day” shall mean any day of the week including a Business Day.
     “Cash” shall mean legal tender of the United States of America represented
by either: (a) currency; (b) a cashier’s or certified check or checks currently
dated, payable to Escrow Holder or order, and honored upon presentation for
payment; or (c) funds wire transferred or otherwise deposited into Escrow
Holder’s account at Escrow Holder’s direction.

2



--------------------------------------------------------------------------------



 



     “Cash Purchase Price” shall have the meaning given to such term in
Section 2.3 hereof.
     “Certificate of Non-Foreign Status” shall mean that certain Certificate of
Non-Foreign Status, in the form of Exhibit “D,” attached hereto and incorporated
herein by reference.
     “Claims Notice” shall have the meaning given to such term in
Section 15.2(a) hereof.
     “Closing” shall have the meaning given to such term in Section 8.4 hereof.
     “Closing Date” shall mean the Scheduled Closing Date or the Extended
Closing Date, as applicable.
     “Closing Deposit” shall have the meaning given to such term in
Section 2.3(c) hereof.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent federal revenues laws.
     “Common Units” shall have the meaning given to such term in the POP LP
Agreement.
     “Condemnation Proceeding” shall have the meaning given to such term in
Section 8.3(a) hereof.
     “Contracts” shall mean all written or oral: (a) insurance, management,
leasing, security, janitorial, cleaning, pest control, waste disposal,
landscaping, advertising, service, maintenance, operating, repair, collective
bargaining, employment, employee benefit, severance, franchise, licensing,
supply, purchase, consulting, professional service, advertising, promotion,
public relations and other contracts and commitments in any way relating to the
Property or any part thereof, together with all supplements, amendments and
modifications thereto; and (b) equipment leases and all rights and options of
Seller thereunder, together with all supplements, amendments and modifications
thereto. The term “Contracts” shall specifically exclude the Leases.
     “Cure Deadline” shall mean 5:00 p.m. PST on the date that is two
(2) Business Days prior to the Scheduled Closing Date.
     “Cure Notice” shall have the meaning given to such term in Section 4.1(c)
hereof.
     “Delinquent Revenues” shall have the meaning given to such term in
Section 11.2(a)(i) hereof.
     “Deficit Rental Agreement” shall mean the Deficit Rental Agreement, in the
form of Exhibit “J,” attached hereto and incorporated herein by reference.
     “Deposit” shall mean the Initial Deposit and the Second Deposit, as
applicable.
     “Disapproved Title Exceptions” shall have the meaning given to such term in
Section 4.1(c) hereof.

3



--------------------------------------------------------------------------------



 



     “Disapproved Title Exceptions Notice” shall have the meaning given to such
term in Section 4.1(c) hereof.
     “Effective Date” shall have the meaning given such term in the preamble of
this Agreement.
     “Environmental Laws” shall mean all present and future federal, state or
local laws, ordinances, codes, statutes, regulations, administrative rules,
policies and orders, and other authorities, which relate to the environment
and/or which classify, regulate, impose liability, obligations, restrictions on
ownership, occupancy, transferability or use of the Real Property, and/or list
or define hazardous substances, materials, wastes, contaminants, pollutants
and/or the Hazardous Materials including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as now or hereafter amended (“CERCLA”), the Resources
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., as now or
hereafter amended (“RCRA”), the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801, et seq., as now or hereafter amended, the Clean Water Act,
33 U.S.C. Section 1251, et seq., as now or hereafter amended, the Clear Air Act,
42 U.S.C. Section 7901, et seq., as now or hereafter amended, the Toxic
Substance Control Act, 15 U.S.C. Sections 2601 through 2629, as now or hereafter
amended, the Public Health Service Act, 42 U.S.C. Sections 300f through 300j, as
now or hereafter amended, the Safe Drinking Water Act, 42 U.S.C. Sections 300f
through 300j, as now or hereafter amended, the Occupational Safety and Health
Act, 29 U.S.C. Section 651, et seq., as now or hereafter amended, the Oil
Pollution Act, 33 U.S.C. Section 2701, et seq., as now or hereafter amended, the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. Section 11001, et
seq., as now or hereafter amended, the National Environmental Policy Act, 42
U.S.C. Section 4321, et seq., as now or hereafter amended, the Federal
Insecticide, Fungicide and Rodenticide Act, 15 U.S.C. Section 136, et seq., as
now or hereafter amended, the Medical Waste Tracking Act, 42 U.S.C.
Section 6992, as now or hereafter amended, the Atomic Energy Act of 1985, 42
U.S.C. Section 3011, et seq., as now or hereafter amended, and any similar
federal, state or local laws and ordinances and the regulations now or hereafter
adopted, published and/or promulgated pursuant thereto and other state and
federal laws relating to industrial hygiene, environmental protection or the
use, analysis, generation, manufacture, storage, disposal or transportation of
any Hazardous Materials.
     “Escrow” shall have the meaning given to such term in Article 3 hereof.
     “Escrow Holder” shall have the meaning given to such term in the preamble
of this Agreement.
     “Estoppel Certificate” shall mean any Tenant Estoppel Certificate or
Landlord Estoppel Certificate.
     “Estoppel Cure Notice” shall have the meaning given to such term in
Section 5.1(g)(i) hereof.
     “Estoppel Delivery Deadline” shall mean fifteen (15) Business Days prior to
the Scheduled Closing Date.

4



--------------------------------------------------------------------------------



 



     “Estoppel Objection Matter” shall have the meaning given to such term in
Section 5.1(g)(i) hereof.
     “Estoppel Objection Notice” shall have the meaning given to such term in
Section 5.1(g)(i) hereof.
     “Extended Closing Date” shall mean the date that is ten (10) Business Days
following the Scheduled Closing Date.
     “General Provisions” shall have the meaning given to such term in Article 3
hereof.
     “Hazardous Materials” shall mean all hazardous wastes, toxic substances,
pollutants, contaminants, radioactive materials, flammable explosives, other
such materials, including, without limitation, substances defined as “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “toxic substances,”
“toxic pollutants,” “petroleum substances,” or “infectious waste” in any
applicable laws or regulations including, without limitation, the Environmental
Laws, and any material present on the Real Property that has been shown to have
significant adverse effects on human health including, without limitation,
radon, pesticides, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum products (including any products or by-products
therefrom), lead-based paints and any material containing or constituting any of
the foregoing, and any such other substances, materials and wastes which are or
become regulated by reason of actual or threatened risk of toxicity causing
injury or illness, under any Environmental Laws or other applicable federal,
state or local law, statute, ordinance or regulation, or which are classified as
hazardous or toxic under current or future federal, state or local laws or
regulations.
     “Holdback Amount” shall have the meaning given to such term in
Section 14.2(a) hereof.
     “Holdback Escrow Account” shall have the meaning given to such term in
Section 14.2(a) hereof.
     “Improvements” shall mean all buildings, structures, fixtures, trade
fixtures, systems, facilities, machinery, equipment and conduits that provide
fire protection, security, heat, exhaust, ventilation, air conditioning,
electrical power, light, plumbing, refrigeration, gas, sewer and water thereto
(including all replacements or additions thereto) and other improvements now or
hereafter located on the Land, including, but not limited to the Building,
together with all water control systems, utility lines and related fixtures and
improvements, drainage facilities, landscaping improvements, fencing, roadways
and walkways, and all privileges, rights, easements, hereditaments and
appurtenances thereto belonging.
     “Indemnitees” shall have the meaning given to such term in Section 15.1
hereof.
     “Initial Deposit” shall have the meaning given to such term in
Section 2.3(a) hereof.
     “Intangible Property” shall have the meaning given to such term in
Section 2.1(c) hereof.
     “Investigation Period” shall have the meaning given to such term in
Section 4.1 hereof.

5



--------------------------------------------------------------------------------



 



     “Land” shall mean that certain parcel of real property located in the City
of Carlsbad, County of San Diego, State of California, the legal description of
which is set forth on Exhibit “A,” attached hereto and incorporated herein by
reference.
     “Landlord Estoppel Certificate” shall have the meaning given to such term
in Section 5.1(g) hereof.
     “Leases” shall have the meaning given to such term in Section 2.1(d)
hereof.
     “Leasing Commissions” shall mean any and all commissions, finder’s fees or
similar payments in connection with any Lease, including any options to extend,
expand or renew.
     “Lender” shall mean LaSalle Bank National Association, a national banking
association, its successors and assigns.
     “Lender’s Consent” shall have the meaning given to such term in Section 2.4
hereof.
     “Loan” shall mean that certain loan evidenced by a Promissory Note, dated
March 11, 2004, executed by Seller in favor of Lender, in the original principal
amount of Eleven Million Four Hundred Thousand Dollars ($11,400,000.00), which
loan is secured by, among other things, that certain Deed of Trust, Security
Agreement and Fixture Filing, dated March 11, 2004, executed Seller in favor of
Lender, and recorded in the Official Records of San Diego County Recorder’s
Office, State of California as Instrument No.2004-0201949.
     “Loan Assumption” shall have the meaning given to such term in Section 2.4
hereof.
     “Loan Assumption Conditions” shall have the meaning given to such term in
Section 2.4 hereof.
     “Loan Assumption Documents” shall mean any and all documents, agreements
and instruments required or necessary to effectuate the Loan Assumption, all of
which shall be in form and content reasonably acceptable to Buyer.
     “Loan Balance” shall have the meaning given to such term in Section 2.4
hereof.
     “Losses” shall have the meaning given to such term in Section 15.1 hereof.
     “Management Agreement” shall mean that certain agreement, dated
February 24, 2000, by and between Carlsbad Summit, LLC and Property Manager.
     “Master Registration Rights Agreement” means the Master Registration Rights
Agreement, substantially in the form of Exhibit “O,” attached hereto and
incorporated herein by reference.
     “Material Loss” shall mean any damage, loss or destruction to any portion
of the Real Property, the amount of which is equal to or greater than Fifty
Thousand Dollars ($50,000.00) (measured by the cost of repair or replacement).

6



--------------------------------------------------------------------------------



 



     “Minimum Tenant Square Footage Requirement” shall mean those Tenants that
have entered into Leases covering not less than eighty percent (80%) of the net
rentable square footage in the Building, provided, however, that such Tenants
shall include all Tenants that have entered into Leases covering more than three
thousand (3,000) net rentable square feet in the Building.
     “Monetary Obligations” shall mean any and all liens, liabilities and
encumbrances placed, or caused to be placed, of record against the Real Property
evidencing a monetary obligation which can be removed by the payment of money,
including, without limitation, delinquent real property taxes and assessments,
deeds of trust, mortgages, mechanic’s liens, attachment liens, execution liens,
tax liens and judgment liens. Notwithstanding the foregoing, the term “Monetary
Obligations” shall not include and shall specifically exclude the Loan, the
liens, liabilities and encumbrances relating to the Permitted Title Exceptions
and any matters caused by any act or omission of Buyer, or its agents or
representatives.
     “Net Purchase Price” shall mean the amount determined by subtracting the
Loan Balance from the Purchase Price. The Net Purchase Price shall be calculated
as of the Proration Date.
     “New Lease” shall have the meaning given to such term in Section 5.1(c)
hereof.
     “New Title Exceptions” shall have the meaning given to such term in
Section 4.1(d) hereof.
     “New Title Exceptions Approval Notice” shall have the meaning given to such
term in Section 4.1(d) hereof.
     “Non-Material Loss” shall mean damage, loss or destruction to any portion
of the Real Property, the amount of which is less than Fifty Thousand Dollars
($50,000.00) (measured by the cost of repair or replacement).
     “Notice” shall have the meaning given to such term in Section 16.2 hereof.
     “Notice of Loss” shall have the meaning given to such term in
Section 15.2(d) hereof.
     “OFAC” shall have the meaning given to such term in Section 9.18 hereof.
     “Operating Expenses” shall have the meaning given to such term in
Section 11.2(a)(ii) hereof.
     “Partner Rights Agreement” means the Partner Rights Agreement,
substantially in the form of Exhibit “N,” attached hereto and incorporated
herein by reference.
     “Party” or “Parties” shall have the meaning given to such terms in the
Preamble of this Agreement.
     “Permits and Entitlements” shall have the meaning given to such term in
Section 2.1(e) hereof.

7



--------------------------------------------------------------------------------



 



     “Permitted Title Exceptions” shall have the meaning given to such term in
Section 4.1(c) hereof.
     “Person” shall mean any individual, corporation, partnership, limited
liability company or other entity.
     “Personal Property” shall have the meaning given to such term in
Section 2.1(b) hereof.
     “Phase I” shall have the meaning given to such term in Section 4.1(e)
hereof.
     “PH Contributed Beneficial Interest” shall have the meaning given to such
term in Section 2.6(a) hereof.
     “PH Purchased Beneficial Interest” shall have the meaning given to such
term in Section 2.6(b) hereof.
     “POP LP” shall have the meaning given to such term in Section 5.2(a)
hereof.
     “POP LP Agreement” means the limited partnership agreement of Pacific
Office Properties, LP, a Delaware limited partnership, substantially in the form
of Exhibit “M,” attached and incorporated herein by reference.
     “POP LP Subscription Package” shall mean the POP LP Agreement, the Partner
Rights Agreement, the Master Registration Rights Agreement, the Subscription
Materials and all other documents, agreements and instruments required to be
executed and delivered by prospective limited partners of POP LP.
     “POP Trust” shall have the meaning given to such term in Section 5.2(a)
hereof.
     “POP LP Units” shall have the meaning given to such term in Section 2.5
hereof.
     “POP LP Units Consideration” shall have the meaning given to such term in
Section 2.5 hereof.
     “Pre-Closing Property Expense Reconciliation” shall have the meaning given
to such term in Section 11.2(b)(i) hereof.
     “Preliminary Title Report” shall have the meaning given to such term in
Section 4.1(b)(i) hereof.
     “Property” shall have the meaning given to such term in Section 2.1 hereof.
     “Property Expense Reconciliation” shall have the meaning given to such term
in Section 11.2(b)(ii) hereof.
     “Property Expense Reimbursement Shortfall” shall have the meaning given to
such term in Section 11.2(b)(iii) hereof.

8



--------------------------------------------------------------------------------



 



     “Property Expense Reimbursement Surplus” shall have the meaning given to
such term in Section 11.2(b)(iii) hereof.
     “Property Expenses” shall have the meaning given to such term in
Section 11.2(b) hereof.
     “Property Manager” means Meissner Jacquet Investment Management Services.
     “Proposed New Lease” shall have the meaning given to such term in
Section 5.1(c) hereof.
     “Proration Date” shall have the meaning given to such term in
Section 11.2(a) hereof.
     “PST” shall mean Pacific Standard Time (or Pacific Daylight Savings Time,
whichever shall be in effect on the date in question).
     “Public Reporting Entities” shall have the meaning given to such term in
Section 5.2(a) hereof.
     “Purchase Price” shall have the meaning given to such term in Section 2.2
hereof.
     “Real Property” shall have the meaning given to such term in Section 2.1(a)
hereof.
     “Reconciliation Period” shall have the meaning given to such term in
Section 11.2(b) hereof.
     “Reports” shall have the meaning given to such term in Section 4.1(b)
hereof.
     “Revenues” shall have the meaning given to such term in Section 11.2(a)(i)
hereof.
     “Reverse Merger” shall have the meaning given to such term in
Section 5.2(a) hereof.
     “Scheduled Closing Date” shall have the meaning given to such term in
Section 8.4 hereof.
     “SEC” shall have the meaning given to such term in Section 5.2(b) hereof.
     “SEC Requirements” shall mean the requirements set forth on Exhibit “K,”
attached hereto and incorporated herein by reference.
     “Second Deposit” shall have the meaning given to such term in
Section 2.3(b) hereof.
     “Security Deposits” shall mean the original amount of all refundable
security deposits, advance rentals and other deposits and collateral deposited
or paid by the Tenants pursuant to the Leases, whether in the form of cash,
negotiable instruments, letters of credit, certificates of deposit or other
forms of security.
     “Seller” shall mean Buie Carlsbad LLC, a California limited liability
company.

9



--------------------------------------------------------------------------------



 



     “Seller’s Books and Records” shall mean all books and records, financial
and other information pertaining to the period of Seller’s ownership and
operation of the Property including, without limitation, the Books and Records
and those items set forth on Exhibit “K” attached hereto and incorporated herein
by reference.
     “Seller’s Deed” shall mean the Grant Deed in the form of Exhibit “B,”
attached hereto and incorporated herein by reference.
     “Seller’s Deliveries” shall have the meaning given to such term in
Section 4.1(a) hereof.
     “Seller’s Constituent Members” shall mean the constituent members of Seller
designated by Seller to receive POP LP Units, as approved by Buyer.
     “Seller’s Exchange” shall have the meaning given to such term in
Section 16.15 hereof.
     “Subscription Materials” means the Subscription Materials, substantially in
the form of Exhibit “P,” attached hereto and incorporated herein by reference.
     “Survey” shall have the meaning given to such term in Section 4.1(b)(ii)
hereof.
     “Taxes” shall have the meaning given to such term in Section 11.2(a)(iii)
hereof.
     “Tenant Estoppel Certificates” shall have the meaning given to such term in
Section 5.1(g) hereof.
     “Tenant Inducement Costs” shall mean any rent holidays, rent concessions,
tenant improvements costs, lease buyout costs, moving, design and refurbishment
allowances and reimbursements, reasonable attorney’s fees and disbursements
incurred in connection with the preparation and negotiation of the applicable
Lease and any other out-of-pocket payments required under a Lease to be paid by
the landlord thereunder to or for the benefit of the Tenant thereunder which is
in the nature of a tenant inducement.
     “Tenants” shall mean those Persons renting or occupying space in the Real
Property under the Leases. All references in this Agreement to a Tenant shall
mean and refer to the applicable Tenant.
     “Third Party Claim” shall mean any claim, demand, lawsuit, arbitration, or
other legal or administrative action or proceeding.
     “Title Insurer” shall mean Stewart Title Guaranty, c/o Stewart Title of
California, Inc. located at 7675 Mission Valley Road, San Diego, CA 92108;
Telephone: (619) 398-8035; Facsimile: (619) 615-2389; Attention: Frank Green;
e-mail:fgreen@stewart.com.
     “Transaction Documents” shall mean Seller’s Deed, the Bill of Sale, the
Certificate of Non-Foreign Status, the Assignment and Assumption of Leases and
Security Deposits, the Assignment of Permits, Entitlements and Intangible
Property, the Deficit Rental Agreement, the Loan Assumption Documents, the POP
LP Subscription Package and all other instruments or agreements to be executed
and delivered pursuant to this Agreement or any of the foregoing.

10



--------------------------------------------------------------------------------



 



     “Utilities” shall have the meaning given to such term in Section 9.17
hereof.
     “Vacant Space” shall have the meaning given to such term in Section 14.1
hereof.
ARTICLE 2
PURCHASE, PURCHASE PRICE AND PAYMENT
     Section 2.1 Purchase and Contribution of Property. Subject to the terms and
conditions set forth in this Agreement, on the Closing, Seller shall sell,
convey, assign, transfer, and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, all of the following property (collectively, the
“Property”):
          (a) Real Property. The Land and the Improvements, together with all of
Seller’s right, title and interest in, to and under: (i) all easements,
rights-of-way, development rights, entitlements, air rights and appurtenances
relating or appertaining to the Land and/or the Improvements; (ii) all water
wells, streams, creeks, ponds, lakes, detention basins and other bodies of water
in, on or under the Land, whether such rights are riparian, appropriative,
prospective or otherwise, and all other water rights applicable to the Land
and/or the Improvements; (iii) all sewer, septic and waste disposal rights and
interests applicable or appurtenant to or used in connection with the Land
and/or the Improvements; (iv) all minerals, oil, gas and other hydrocarbons
located in, on or under the Land, together with all rights to surface or
subsurface entry; and (v) all streets, roads, alleys or other public ways
adjoining or serving the Land, including any land lying in the bed of any
street, road, alley or other public way, open or proposed, and any strips, gaps,
gores, culverts and rights of way adjoining or serving the Land, free and clear
of any and all liens, liabilities, encumbrances, exceptions and claims, other
than the Permitted Title Exceptions (collectively, the “Real Property”).
          (b) Personal Property. All equipment, facilities, machinery, tools,
appliances, fixtures, furnishings, furniture, paintings, sculptures, art,
inventories, supplies, computer equipment and systems, telephone equipment and
systems, satellite dishes and related equipment and systems, security equipment
and systems, fire prevention equipment and systems, and all other items of
tangible personal property owned by Seller and located on or about the Real
Property or used in conjunction therewith, free and clear of any and all liens,
liabilities, encumbrances, exceptions and claims (collectively, the “Personal
Property”).
          (c) Intangible Property. All intangible personal property not
otherwise described in this Section 2.1 and relating to the Property or the
business of owning, operating, maintaining and/or managing the Property,
including, without limitation: (i) all warranties, guarantees and bonds from
third parties, including, without limitation, contractors, subcontractors,
materialmen, suppliers, manufacturers, vendors and distributors; (ii) all
deposits, reimbursement rights, refund rights, receivables and other similar
rights from any governmental or quasi-governmental agency; (iii) all liens and
security interests in favor of Seller, together with any instruments or
documents evidencing same; (iv) all goodwill relating to the business of owning,
operating, maintaining and managing the Property; (v) all trade names,
trademarks, service marks and logos used in conjunction with the ownership,
operation and management of the Property, whether or not registered, and all
trademark, service mark, fictitious business name and other intellectual
property registrations or filings with regard to the foregoing; (vi) all

11



--------------------------------------------------------------------------------



 



advertising campaigns and marketing or promotional materials relating to the
Property; and (vii) all artwork, photographs and other intellectual property
utilized in conjunction with the ownership, operation and/or management of the
Property, free and clear of any and all liens, liabilities, encumbrances,
exceptions and claims (collectively, the “Intangible Property”).
          (d) Leases and Security Deposits. All of Seller’s right, title and
interest in and to: (i) all leases in effect on the Closing with respect to the
Real Property, including any New Leases, together with any amendments,
guarantees and other agreements relating thereto; (ii) all rentals, deposits,
receivables, reimbursements and other similar items payable by Tenants under the
leases; (iii) all Tenant files in Seller’s possession and/or control with
respect to the leases; (iv) all claims, demands, causes of action and other
rights against Tenants and all guarantors of the leases; and (v) all Security
Deposits and other collateral relating to the leases (collectively, the
“Leases”).
          (e) Permits and Entitlements. All of Seller’s right, title and
interest in, to and under: (i) all permits, licenses, certificates of occupancy,
approvals, authorizations and orders obtained from any governmental authority
and relating to the Real Property or the business of owning, maintaining and/or
managing the Real Property, including, without limitation, all land use
entitlements, development rights, density allocations, certificates of
occupancy, sewer hook-up rights and all other rights or approvals relating to or
authorizing the ownership, operation, management and/or development of the Real
Property; (ii) all preliminary, proposed and final drawings, renderings,
blueprints, plans and specifications (including “as-built” plans and
specifications), and tenant improvement plans and specifications for the
Improvements (including “as-built” tenant improvement plans and specifications);
(iii) all maps and surveys for any portion of the Real Property; (iv) all items
constituting the Seller’s Deliveries; and (v) any and all other items of the
same or similar nature pertaining to the Real Property, and all changes,
additions, substitutions and replacements for any of the foregoing, free and
clear of any and all liens, liabilities, encumbrances, exceptions and claims
(collectively, the “Permits and Entitlements”).
          (f) Books and Records. All books and records relating to the business
of owning, operating, maintaining and/or managing the Property, including,
without limitation, all accounting, financial, tax, employment, sales and other
records related to the Building (collectively, the “Books and Records”).
     Section 2.2 Purchase Price. The total consideration for the Property
(“Purchase Price”) shall be the sum of Fifteen Million Eight Hundred Fifty
Thousand Dollars ($15,850,000.00). The Purchase Price shall consist of the Cash
Purchase Price pursuant to Section 2.3 below, the Loan Assumption pursuant to
Section 2.4 below and the POP LP Units Consideration pursuant to Section 2.5
below. The Purchase Price shall be paid to, assumed on behalf of and distributed
to Seller, as applicable, in accordance with the terms and conditions set forth
in Sections 2.3 through 2.5, inclusive, hereof.
     Section 2.3 Cash Purchase Price. The term “Cash Purchase Price” shall mean
an amount equal to 55.248% of the Net Purchase Price as of the Closing (“Cash
Purchase Price”). The Cash Purchase Price shall be payable by Buyer to Seller in
accordance with the following terms and conditions:

12



--------------------------------------------------------------------------------



 



          (a) Initial Deposit. Within three (3) Business Days following the
Effective Date, Buyer shall deposit into Escrow the sum of Two Hundred Fifty
Thousand Dollars ($250,000.00), in the form of Cash, which amount shall serve as
an earnest money deposit (“Initial Deposit”). Buyer may direct Escrow Holder to
invest the Initial Deposit in one or more interest bearing accounts with a
federally insured state or national bank located in California designated by
Buyer and approved by Escrow Holder. Subject to the applicable termination and
default provisions contained in this Agreement: (i) the Initial Deposit shall
remain in Escrow prior to the Closing; (ii) upon the Closing, the Initial
Deposit shall be applied as a credit towards the payment of the Cash Purchase
Price; and (iii) all interest that accrues on the Initial Deposit while in
Escrow Holder’s control shall belong to Buyer. Buyer shall complete, execute and
deliver to Escrow Holder a W-9 Form, stating Buyer’s taxpayer identification
number at the time of delivery of the Initial Deposit. All references in this
Agreement to the “Initial Deposit” shall mean the Initial Deposit and any and
all interest that accrues thereon while in Escrow Holder’s control.
          (b) Second Deposit. In the event Buyer timely delivers to Seller
Buyer’s Election Not to Terminate this Agreement pursuant to Section 4.3 hereof,
within one (1) Business Day after the expiration of the Investigation Period,
Buyer shall deposit with Escrow Holder an additional deposit in the sum of One
Hundred Thousand Dollars ($100,000.00) (the “Second Deposit”), in the form of
Cash. Buyer may direct Escrow Holder to invest the Second Deposit in one or more
interest bearing accounts with a federally insured state or national bank
located in California designated by Buyer and approved by Escrow Holder. Subject
to the applicable termination and default provisions contained in this
Agreement: (i) the Second Deposit shall remain in Escrow prior to the Closing;
(ii) upon the Closing, the Second Deposit shall be applied as a credit towards
the payment of the Cash Purchase Price; and (iii) all interest that accrues on
the Second Deposit while in Escrow Holder’s control shall belong to Buyer. The
Initial Deposit and Second Deposit are collectively referred to herein as the
“Deposit.” All references in this Agreement to the “Deposit” shall mean the
Deposit and any and all interest that accrues thereon while in Escrow Holder’s
control.
          (c) Closing Deposit. The Cash Purchase Price, less the Deposit (the
“Closing Deposit”), shall be paid by Buyer to Escrow Holder, in the form of
Cash, pursuant to Section 7.1 hereof, and distributed by Escrow Holder to Seller
on the Closing in accordance with the provisions of Section 12.1(c) hereof.
     Section 2.4 Loan Assumption. On the Closing, Buyer shall assume the
outstanding balance of principal owing under the Loan as of the Proration Date
(“Loan Balance”), subject to and in accordance with the provisions of
Section 2.4 hereof. All interest and other sums owing under the Loan as of the
Proration Date (excluding principal), shall be prorated between Seller and Buyer
pursuant to Section 11.2(a)(v) hereof. In this regard, on the Closing, Buyer
shall purchase and acquire the Property subject to the Loan and, in connection
therewith, shall assume the Loan Balance as of the Proration Date (“Loan
Assumption”), subject to the satisfaction of the following terms and conditions,
each of which is for the benefit of Buyer and may be waived by Buyer in its sole
and absolute discretion (collectively, the “Loan Assumption Conditions”):
          (a) There shall be no material modifications to the existing terms and
conditions of the Loan upon the Loan Assumption.

13



--------------------------------------------------------------------------------



 



          (b) The Loan shall be non-recourse to Buyer and/or Buyer’s principals,
provided, Buyer agrees to offer a financially responsible entity to provide a
non-recourse guaranty and indemnity with respect to the Loan, which non-recourse
guaranty and indemnity is in form and substance similar to, and no more onerous
or burdensome than, the non-recourse guaranty and indemnity originally provided
by Seller and its Affiliates in connection with the Loan.
          (c) The Lender shall have consented to the Loan Assumption in writing
(“Lender’s Consent”).
          (d) Seller shall be responsible for securing Lender’s Consent.
          (e) On the Closing, all reserve accounts maintained by Lender on
behalf of Seller in connection with the Loan, if any, shall be assigned by
Seller to Buyer, and Seller shall receive a credit at Closing to the amounts so
assigned pursuant to the provisions of Section 11.2(a)(vi) hereof.
     Immediately following the Effective Date, Seller and Buyer shall jointly
apply to Lender to secure approval of the Loan Assumption and Lender’s Consent.
In this regard, Seller shall reasonably cooperate with Buyer in connection with
the Loan Assumption process including, without limitation, furnishing to Lender
all documentation and information reasonably requested by Lender in connection
with the Loan Assumption process. Furthermore, Buyer shall provide and furnish
to Lender all documentation and information reasonably requested by Lender in
connection with the Loan Assumption process. In the event one or more of the
Loan Assumption Conditions are not satisfied for any reason, neither Seller nor
Buyer shall be deemed to be in default of their respective obligations under
this Agreement as a result thereof.
     Section 2.5 POP LP Units Consideration. On the Closing, Buyer will cause
POP LP to distribute to Seller and/or Seller’s Constituent Members, as
applicable, the POP LP Units Consideration. The term “POP LP Units
Consideration” shall mean an amount equal to 44.752% of the Net Purchase Price
(“POP LP Units Consideration”). The term “POP LP Units” shall mean the number of
Common Units with an aggregate value equal to the POP LP Units Consideration
(the “POP LP Units”). For purposes of calculating the number of POP LP Units
that will comprise the POP LP Units Consideration, each Common Unit shall be
deemed to have a value equal to the average closing price of the common stock of
POP Trust on the American Stock Exchange for the trailing twenty (20) Calendar
Days occurring immediately preceding the Closing Date, provided, however, that
such Common Units shall be valued at a per unit price of not less than $6.25 per
Common Unit and not more than $7.75 per Common Unit. The POP LP Units shall be
convertible into common stock of the POP Trust, and shall include, and also be
subject to, such other rights, privileges and obligations as set forth in the
POP LP Agreement and the POP LP Subscription Package.
     Section 2.6 Purchase and Contribution of Property.
          (a) Contribution of Beneficial Interest. Subject to the terms and
conditions set forth in this Agreement, on the Closing, Seller will convey,
assign and transfer to POP LP an undivided 44.752% beneficial and economic
interest in and to the Property (the “PH

14



--------------------------------------------------------------------------------



 



Contributed Beneficial Interest”), pursuant to and in accordance with the terms
and conditions of the POP LP Agreement. Concurrently therewith, on the Closing,
Buyer will cause POP LP to distribute to Seller the POP LP Units Consideration
pursuant to Section 2.5 hereof. Immediately thereafter, on the Closing, POP LP
will convey, assign and transfer to Buyer, indirectly or directly, the PH
Contributed Beneficial Interest.
          (b) Purchase of Beneficial Interest. Subject to the terms and
conditions set forth in this Agreement, on the Closing, Seller will convey,
assign and transfer to Buyer, and Buyer will purchase and acquire from Seller:
(i) the remaining undivided 55.248% beneficial and economic interest in and to
the Property (the “PH Purchased Beneficial Interest”); (ii) one hundred percent
(100%) of Seller’s record ownership and legal title in and to the Property, and
(iii) all other right, title and interest of Seller in and to the Property.
          (c) Direct Transfer. In recognition of the fact that one hundred
percent (100%) of the beneficial and economic interest in and to the Property
will, pursuant to the provisions of Section 2.6(a) and (b) hereof, be ultimately
conveyed, assigned and transferred to Buyer on the Closing, the Parties hereby
acknowledge and agree that, for convenience purposes, legal title to the
Property shall be conveyed, assigned and transferred directly by Seller to
Buyer, and in connection with the foregoing, all of the Transaction Documents
shall be entered into directly by and between Seller and Buyer, subject to the
terms and conditions set forth in this Agreement.
     Section 2.7 All Cash Closing. In the event that: (a) one or more of the
conditions to Closing set forth in Sections 8.1(m) through (p), inclusive,
hereof are not satisfied; or (b) one or more of the conditions to Closing set
forth in Section 8.2(c) and (d) hereof are not satisfied, then, in such a case,
Buyer shall nevertheless have the right, but not the obligation, to purchase and
acquire the Property upon the following terms and conditions:
               (i) The conditions to Closing set forth in Sections 8.1(m)
through (p), inclusive, hereof shall be deemed waived by Buyer.
               (ii) The conditions to Closing set forth in Sections 8.2(c) and
(d) hereof shall be deemed waived by Seller.
               (iii) Sections 2.5, 2.6, 5.2 and 6.1(i) shall be deemed
“Intentionally Deleted” in their entirety and shall have no further force and
effect.
               (iv) The term “POP LP Subscription Package” shall be deemed
deleted from the definition of the term “Transaction Documents” in Article I of
this Agreement.
               (v) The Cash Purchase Price shall be increased by an amount equal
to the POP LP Units Consideration and therefore, shall be an amount equal to
one-hundred percent (100%) of the Net Purchase Price.
     In the event Buyer desires to exercise its rights pursuant to this
Section 2.7, then Buyer shall deliver written notice to Seller of Buyer’s
election on or before the Closing Date.

15



--------------------------------------------------------------------------------



 



     Section 2.8 Allocation. Prior to the Closing, Buyer and Seller shall agree
on an allocation of the Purchase Price for the Property. All allocations
pursuant to this Section 2.8 shall be made in accordance with Section 1060 of
the Code, and Buyer and Seller agree to file their respective tax returns and
reports (federal, state, local and foreign) consistent therewith in all
respects. In the event that the Parties are unable to agree prior to the Closing
upon such allocation, then, at either Party’s election, the portion of the
Purchase Price allocated to the Real Property shall be the fair market value
attributed thereto by the respective taxing authorities of San Diego County, and
the remainder of the Purchase Price shall be allocated to the Personal Property
in an amount equal to the book value of the Personal Property and the balance to
the Intangible Property.
ARTICLE 3
ESCROW
     Within three (3) Business Days following the Effective Date, Seller and
Buyer shall open an escrow (“Escrow”) with Escrow Holder by: (a) Buyer timely
depositing with Escrow Holder the Initial Deposit; (b) Seller and Buyer
delivering to Escrow Holder fully executed counterpart originals of this
Agreement and fully executed counterpart originals of Escrow Holder’s general
provisions, which are attached hereto as Exhibit “H” (“General Provisions”). The
date of such delivery shall constitute the opening of Escrow and upon such
delivery, this Agreement shall constitute joint escrow instructions to Escrow
Holder, which joint escrow instructions shall supersede all prior escrow
instructions related to the Escrow, if any. Additionally, Seller and Buyer
hereby agree to promptly execute and deliver to Escrow Holder any additional or
supplementary escrow instructions as may be necessary or convenient to
consummate the transactions contemplated by this Agreement provided, however,
that neither the General Provisions nor any such additional or supplemental
escrow instructions shall supersede this Agreement, and in all cases this
Agreement shall control, unless the General Provisions or such additional or
supplemental escrow instructions expressly provide otherwise.
ARTICLE 4
INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE
     Section 4.1 Investigation Period. During the time period commencing upon
the Effective Date of this Agreement, and terminating at 5:00 p.m. PST on the
fifteenth (15th) Calendar Day thereafter (the “Investigation Period”), Buyer
shall have the right to conduct and complete an investigation of all matters
pertaining to the Property and Buyer’s purchase thereof including, without
limitation, the matters described in this Section 4.1.
          (a) Seller’s Deliveries. Within five (5) Calendar Days following the
Effective Date of this Agreement, Seller, at Seller’s expense, shall cause to be
delivered to Buyer, true, correct and complete copies of all documents,
agreements and other information relating to the Property in Seller’s possession
and/or control, including, without limitation, those items listed on Schedule
“1.0,” attached hereto and incorporated herein by reference (collectively, the
“Seller’s Deliveries”). Seller will promptly deliver to Buyer supplements and/or
updates of Seller’s Deliveries to the extent such items are received by Seller
prior to Closing. During the Investigation Period, Buyer shall have the right to
conduct and complete an investigation of all matters pertaining to Seller’s
Deliveries and all other matters pertaining to the Property and

16



--------------------------------------------------------------------------------



 



Buyer’s acquisition thereof. In this regard, following reasonable notice to
Seller, Buyer shall have the right to contact the Tenants, governmental agencies
and officials and other parties and make reasonable inquiries concerning
Seller’s Deliveries and any and all other matters pertaining to the Property.
Seller agrees to reasonably cooperate with Buyer in connection with its
investigation of Seller’s Deliveries and all other matters pertaining to the
Property.
          (b) Preliminary Title Report/Survey; Environmental. Without limiting
Seller’s obligations pursuant to Section 4.1(a) above, Seller, at Seller’s
expense, shall deliver to Buyer the following in accordance with the terms
contained herein below (collectively, the “Reports”):
               (i) Title: Within five (5) Calendar Days following the Effective
Date, Seller shall cause to be delivered to Buyer a current preliminary title
report covering the Real Property, together with copies of all documents
referred to as exceptions therein (“Preliminary Title Report”).
               (ii) Survey: Within ten (10) Calendar Days following the
Effective Date; Seller shall cause to be delivered to Buyer two (2) copies of a
current ALTA/ACSM survey of the Real Property, prepared by JP Engineering, and
dated not earlier than six (6) months prior to the Effective Date (the
“Survey”). Although Seller is commissioning the Survey, the Survey shall be
prepared in accordance with Buyer’s standards, and Buyer shall have full control
over the preparation and any subsequent revisions to the Survey. Seller agrees
to reasonably cooperate with Buyer in connection with the foregoing.
          (c) Review of Preliminary Title Report/Survey. Not later than 5:00
p.m. PST on the date that is the later to occur of the following: (I) five
(5) Business Days following Buyer’s receipt of the last of the Preliminary Title
Report and the Survey; or (II) five (5) Business Days following the Effective
Date, Buyer shall have the right to notify Seller in writing (“Disapproved Title
Exceptions Notice”) of Buyer’s disapproval of any matters set forth in the
Preliminary Title Report and the Survey (“Disapproved Title Exceptions”). In the
event Buyer timely delivers to Seller a Disapproved Title Exceptions Notice,
Seller shall have the right, but not the obligation, to agree to cure one or
more of the Disapproved Title Exceptions by giving Buyer written notice (“Cure
Notice”) of such election not later than 5:00 p.m. PST on the date that is five
(5) Calendar Days following Seller’s receipt of Buyer’s Disapproved Title
Exceptions Notice. Following the timely receipt of a Disapproved Title
Exceptions Notice from Buyer, if Seller fails to timely deliver a Cure Notice to
Buyer, then Seller shall be deemed to have elected not to cure any of the
Disapproved Title Exceptions. A Disapproved Title Exception shall be deemed to
have been cured if Seller causes such item to be removed from the record title
of the Real Property prior to the Closing or otherwise cures such Disapproved
Title Exception as reasonably determined by Buyer.
     In the event Seller timely elects (or is deemed to have timely elected) not
to cure the Disapproved Title Exceptions, then prior to the expiration of the
Investigation Period, Buyer may elect: (i) to terminate this Agreement and the
Escrow pursuant to the provisions of Section 4.2 hereof; or (ii) to not
terminate this Agreement and the Escrow pursuant to Section 4.3 hereof, in which
case those Disapproved Title Exceptions which are not cured and which are not
Monetary

17



--------------------------------------------------------------------------------



 



Obligations which Seller is obligated to cure on or before the Closing pursuant
to Section 5.1(e) hereof, shall be deemed to constitute Permitted Title
Exceptions.
     Following the timely receipt of a Disapproved Title Exceptions Notice from
Buyer, if Seller elects to cure one or more of the Disapproved Title Exceptions,
then Seller shall have until the Cure Deadline to either: (y) cure all of the
applicable Disapproved Title Exceptions that Seller has elected to cure and
deliver written notice to Buyer of such cure; or (z) deliver written notice to
Buyer of Seller’s failure to cure one or more of the Disapproved Title
Exceptions that Seller has elected to cure. In the event Seller: (A) timely
elects to cure one or more of the Disapproved Title Exceptions; and (B) fails to
timely cure one or more of the Disapproved Title Exceptions that Seller has
elected to cure on or before the Cure Deadline, provided such Disapproved Title
Exceptions are not the result of a breach by Seller of Section 5.1(e) or
Section 5.1(f) hereof, then Seller shall not be in default under this Agreement
and, in such a case, within one (1) Business Day following Buyer’s receipt of
Seller’s notice of such failure to cure, Buyer may elect to either: (1) continue
this Agreement in effect without modification and purchase and acquire the
Property in accordance with the terms and conditions of this Agreement, subject
to such Disapproved Title Exceptions (which will be deemed to constitute
“Permitted Title Exceptions”); provided, however, in such a case, the Scheduled
Closing Date shall automatically be extended to the Extended Closing Date; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless one or more of such Disapproved Title Exceptions
are the result of a breach by Seller of Section 5.1(e) or Section 5.1(f) hereof,
in which case the provisions of Section 8.6(a) hereof shall govern. Upon any
termination of this Agreement and the Escrow pursuant to Section 4.1(c)(2)
hereof, in addition to Buyer’s rights and remedies under Section 8.5(a) or
8.6(a) hereof, as applicable, Buyer shall be entitled to recover from Seller all
of Buyer’s actual out-of-pocket legal fees, costs and expenses, together with
all other due diligence fees, costs and expenses, incurred in connection with
this Agreement and its review of the Property.
     Notwithstanding any provision in the Agreement to the contrary, in no event
shall the term “Permitted Title Exceptions” include any Monetary Obligations,
and Seller hereby agrees to and shall remove all Monetary Obligations on or
before the Closing.
     Fee title to the Real Property shall be conveyed by Seller to Buyer subject
only to the following exceptions to title (collectively, the “Permitted Title
Exceptions”):
               (i) The Loan.
               (ii) Non-delinquent real and personal property taxes and
assessments.
               (iii) The lien of supplemental taxes, if any, assessed pursuant
to Chapter 3.5, commencing with Section 75, of the California Revenue and
Taxation Code as a result of a change in ownership or new construction occurring
on or after the date of the policy.
               (iv) Any lien voluntarily imposed by Buyer.
               (v) Any matters set forth in the Preliminary Title Report and the
Survey that are approved by Buyer in accordance with the procedures and within
the time periods set forth in Section 4.1(c) hereof.

18



--------------------------------------------------------------------------------



 



               (vi) All New Title Exceptions approved by Buyer pursuant to
Section 4.1(d) hereof.
          (d) New Title Exceptions. In the event that prior to the Closing, any
new title exceptions are discovered by or revealed to Seller, which new title
exceptions were not otherwise set forth or referred to in the Preliminary Title
Report and/or in the Survey (“New Title Exceptions”), Seller shall deliver
written notice to Buyer disclosing the existence of such New Title Exceptions,
together with copies of all underlying documents. Each such New Title Exception
shall be deemed to constitute a Disapproved Title Exception except to the extent
Buyer gives Seller written notice of Buyer’s approval of one or more New Title
Exceptions within five (5) Business Days (but in no event later than the Closing
Date) after the date of Buyer’s receipt of Seller’s written notice of the
existence of such New Title Exceptions (“New Title Exceptions Approval Notice”).
In the event Buyer timely delivers to Seller a New Title Exceptions Approval
Notice, those New Title Exceptions approved by Buyer pursuant to the New Title
Exceptions Approval Notice shall be deemed to constitute Permitted Title
Exceptions and the remaining New Title Exceptions shall continue to constitute
Disapproved Title Exceptions. On or before the Cure Deadline, Seller shall
either: (i) cause all New Title Exceptions which are not approved by Buyer
pursuant to a New Title Exceptions Approval Notice (and which are therefore
deemed to constitute Disapproved Title Exceptions) to be cured and deliver
written notice to Buyer of such cure; or (ii) deliver written notice to Buyer of
Seller’s failure to cure one or more of such Disapproved Title Exceptions. A New
Title Exception which is deemed to constitute a Disapproved Title Exception
shall be deemed to have been cured if Seller causes such item to be removed from
record title to the Real Property prior to the Closing or otherwise cures such
New Title Exception as reasonably determined by Buyer.
     In the event Seller does not timely cure one or more of those New Title
Exceptions which are deemed to constitute Disapproved Title Exceptions, then
Buyer may elect, at any time on or before the Closing Date, to either:
(A) continue this Agreement in effect without modification and purchase and
acquire the Property in accordance with the terms and conditions of this
Agreement, subject to such New Title Exceptions (which will be deemed to
constitute “Permitted Title Exceptions”); provided, however, in such a case, the
Closing Date shall automatically be extended to the Extended Closing Date; or
(B) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless such New Title Exceptions are the result of a
breach by Seller of Section 5.1(e) or Section 5.1(f) hereof, in which case the
provisions of Section 8.6(a) hereof shall govern. Upon any termination of this
Agreement and the Escrow pursuant to Section 4.1(d)(B) hereof, in addition to
Buyer’s rights and remedies under Section 8.5(a) or 8.6(a) hereof, as
applicable, Buyer shall be entitled to recover from Seller all of Buyer’s actual
out-of-pocket legal fees, costs and expenses, together with all other due
diligence fees, costs and expenses, incurred in connection with this Agreement
and its review of the Property.
     Notwithstanding any provision in this Agreement to the contrary, in no
event shall the term “Permitted Title Exceptions” include any Monetary
Obligations, and Seller hereby agrees to and shall remove all Monetary
Obligations on or before the Closing.
          (e) Physical Inspection. Subject to the limitations set forth in this
Section 4.1(e), during the Investigation Period, Buyer shall have the right, at
Buyer’s expense, to make

19



--------------------------------------------------------------------------------



 



inspections (including tests, surveys and other studies) of the Real Property
and all matters relating thereto, including, but not limited to, soils and
geologic conditions, location of property lines, utility availability and use
restrictions, environmental conditions, the manner or quality of the
construction of the Improvements, the habitability, merchantability,
marketability, profitability or fitness for a particular purpose of the Real
Property, the effect of applicable planning, zoning and subdivision statutes,
ordinances, regulations, restrictions and permits, the character and amount of
any fees or charges that must be paid to further develop, improve and/or occupy
the Real Property and all other matters relating to the Real Property. During
the Investigation Period, Buyer and its agents, contractors and subcontractors
shall have the right to enter upon the Real Property, at reasonable times during
ordinary business hours, to make inspections and tests as Buyer deems reasonably
necessary and which may be accomplished without causing any material damage to
the Real Property. Without limiting the foregoing, Buyer may, in Buyer’s sole
discretion, cause a phase I environmental audit to be prepared by Building
Analytics, which shall be prepared at Buyer’s expense according to the standards
of Buyer (the “Phase I”). Buyer may contact Fay Adamson, Assistant Project
Manager, Buie Stoddard Properties, 11260 El Camino Real, Suite #200, San Diego,
California 92130, Telephone: (858) 794-2400, Extension 237, to schedule all such
on-site inspections, and Seller shall have the right to be present during such
inspections and tests. Notwithstanding the foregoing, in no event shall Buyer,
its agents, contractors or subcontractors conduct any invasive testing on the
Real Property without Seller’s prior approval, which approval shall not be
unreasonably withheld. Buyer shall not materially interfere with any Tenant,
occupant or invitee of the Real Property in making such inspections or tests,
and shall return and restore the Property to substantially its original
condition prior to such inspections or tests. Buyer shall not permit any liens
or encumbrances to be placed against the Real Property in connection with
Buyer’s investigation and inspection of the Real Property and/or in connection
with Buyer’s activities on the Real Property. Buyer hereby agrees to and shall
indemnify, defend and hold harmless Seller and Seller’s members, managers,
partners, officers, directors, shareholders, employees, agents, representatives,
invitees, successors and assigns, from and against any and all claims, demands,
and causes of action for personal injury or property damage, and all damages,
judgments, liabilities, costs, fees and expenses (including reasonable
attorneys’ fees) resulting therefrom, arising out of any entry onto the Real
Property by Buyer, its agents, employees, contractors and/or subcontractors,
pursuant to this Section 4.1(e) hereof.
          (f) Investigation of Permits and Entitlements, Contracts, Leases,
Intangible Property, Personal Property and Other Property. During the
Investigation Period, Buyer shall have the right, at Buyer’s expense, to conduct
and complete an investigation of all matters pertaining to the Permits and
Entitlements, Contracts, Leases, Intangible Property, Personal Property and all
other items of Property and Buyer’s acquisition thereof. In this regard, at all
times prior to the Closing, Buyer shall have the right to contact governmental
officials and other parties and make reasonable inquiries concerning the Permits
and Entitlements, Contracts, Leases, Intangible Property, Personal Property and
all other items of Property, and Buyer shall have no liability whatsoever
arising from its investigation. Seller agrees to reasonably cooperate with Buyer
in connection with its investigation of the Permits and Entitlements, Contracts,
Leases, Intangible Property, Personal Property and all other matters pertaining
thereto.

20



--------------------------------------------------------------------------------



 



     In the event Buyer disapproves or finds unacceptable, in Buyer’s sole and
absolute discretion, any matters reviewed by Buyer during the Investigation
Period, Buyer may elect to terminate this Agreement and the Escrow pursuant to
the provisions of Section 4.2 hereof.
     Section 4.2 Election to Terminate. In the event Buyer desires to terminate
this Agreement and the Escrow for any reason or for no reason whatsoever, Buyer
may elect to terminate this Agreement and the Escrow at any time: (a) by giving
Seller written notice of Buyer’s election to terminate (“Buyer’s Election to
Terminate”), not later than 5:00 p.m. PST on the date of expiration of the
Investigation Period; (b) by failing to timely deliver to Seller Buyer’s
Election Not to Terminate pursuant to Section 4.3 hereof, which failure shall be
deemed to constitute Buyer’s Election to Terminate this Agreement and the Escrow
pursuant to this Section 4.2; and/or (c) by failing to timely deliver to Escrow
Holder the Second Deposit pursuant to Section 4.3 hereof, which failure shall be
deemed to constitute Buyer’s Election to Terminate this Agreement and the Escrow
pursuant to this Section 4.2.
     In the event of any election (including any deemed election) by Buyer to
terminate this Agreement and the Escrow pursuant to this Section 4.2, this
Agreement shall automatically terminate (other than those provisions which
expressly provide that they survive any termination of this Agreement). Within
two (2) Business Days after Buyer delivers Buyer’s Election to Terminate to
Seller pursuant to this Section 4.2 (or within two (2) Business Days after Buyer
is deemed to have elected to terminate this Agreement and the Escrow pursuant to
this Section 4.2, as applicable), and without the need of any further
authorization or consent from Seller, Escrow Holder shall cause to be paid to
Buyer the Initial Deposit, together with all interest accrued thereon. Seller
and Buyer shall execute such cancellation instructions as may be necessary to
effectuate the cancellation of the Escrow, as may be required by Escrow Holder.
Any escrow cancellation, title cancellation or other cancellation costs in
connection therewith shall be borne equally by Buyer and Seller.
     Section 4.3 Election Not to Terminate. In the event Buyer desires not to
terminate this Agreement and the Escrow, on or before 5:00 p.m. PST on the date
of expiration of the Investigation Period, Buyer shall deliver written notice to
Seller of Buyer’s election not to terminate this Agreement (“Buyer’s Election
Not to Terminate”).
     In the event Buyer fails to timely deliver to Seller Buyer’s Election Not
to Terminate in accordance with the provisions of this Section 4.3, such failure
shall be deemed to constitute Buyer’s Election to Terminate this Agreement in
accordance with the terms and conditions of Section 4.2 hereof.
     In the event of Buyer’s delivery to Seller of Buyer’s Election Not to
Terminate pursuant to this Section 4.3, Buyer shall be obligated to deliver the
Second Deposit to Escrow Holder on or before 5:00 p.m. PST one (1) Business Day
after the expiration of the Investigation Period, in accordance with
Section 2.3(b) hereof. In the event Buyer fails to timely deliver the Second
Deposit to Escrow Holder, such failure shall be deemed to constitute Buyer’s
Election to Terminate this Agreement and the Escrow pursuant to Section 4.2
hereof.

21



--------------------------------------------------------------------------------



 



     Section 4.4 Return of Seller’s Deliveries. Upon any termination of this
Agreement and the Escrow, Buyer shall cause to be delivered to Seller all items
representing Seller’s Deliveries which were previously delivered by Seller to
Buyer pursuant to this Agreement.
     Section 4.5 Confidentiality; Public Announcements.
          (a) Buyer’s Obligations. Buyer shall treat all of Seller’s Deliveries
as confidential and proprietary information of Seller. Buyer shall hold such
information in confidence and shall not disclose such information or materials
to any third-parties other than Buyer’s attorneys, employees, agents,
consultants, contractors, subcontractors, accountants, investors and lenders on
a “need to know” basis. Buyer shall instruct any such outside parties described
above to whom such disclosure is made to treat and hold such information as
confidential and proprietary. The covenants of Buyer set forth in this
Section 4.5 shall not apply to any confidential information that: (a) is, or
subsequently becomes, part of the public domain other than as a result of a
breach of this Agreement by Buyer; (b) was communicated to Buyer from other
sources at the time of disclosure by Seller to Buyer and such prior knowledge
can be reasonably demonstrated by Buyer; and/or (c) is required by law to be
disclosed. Nothing contained herein shall preclude Buyer from disclosing all or
any portion of such confidential information or materials: (1) pursuant to or in
connection with a judicial order, governmental inquiry, subpoena, or other legal
process; (2) as necessary or appropriate in connection with, or in order to
prevent, an audit; and/or (3) in order to initiate, defend or otherwise pursue
legal proceedings between the Parties in connection with this Agreement.
          (b) Public Announcements. Neither Seller, nor any of Seller’s
Affiliates, successors or assigns, shall make any public announcements regarding
the existence of this Agreement and/or the transactions contemplated herein
without the prior written approval of Buyer, which approval may be granted or
withheld in the sole and absolute discretion of Buyer.
          (c) Survival. The covenants and agreements of Buyer set forth in this
Section 4.5(a) hereof shall terminate and no longer be of any force or effect as
of the Closing. The covenants and agreements of Seller set forth in
Section 4.5(b) hereof shall survive the Closing indefinitely.
ARTICLE 5
PRE-CLOSING AND POST-CLOSING OBLIGATIONS OF SELLER
     Section 5.1 Seller’s Pre-Closing Obligations. Seller hereby covenants and
agrees as follows:
          (a) Operations. During the time period commencing upon the Effective
Date and terminating upon the Closing or the earlier termination of this
Agreement, subject to the provisions of Section 8.3 hereof, Seller shall operate
and manage the Real Property substantially in accordance with its customary
practices.
          (b) Maintenance. During the time period commencing upon the Effective
Date and terminating upon the Closing or the earlier termination of this
Agreement, subject to the provisions of Section 8.3 hereof, Seller shall
maintain the Real Property in substantially its

22



--------------------------------------------------------------------------------



 



present condition, subject to normal wear and tear, and Seller shall not
diminish the quality or quantity of maintenance and upkeep services heretofore
provided to the Real Property.
          (c) Leases. During the time period commencing upon the Effective Date
and terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its obligations under the Leases, shall not commit any
default under the Leases and shall use commercially reasonable efforts to cause
any default by any Tenant under the Leases to be cured prior to the expiration
of the Investigation Period (but in no event later than the Closing Date).
Furthermore, during the time period commencing upon the Effective Date and
terminating on the Closing or the earlier termination of this Agreement, as
applicable, Seller shall not renew, extend, amend or modify any of the Leases
without the prior written consent of Buyer in each instance, which consent shall
be given or withheld in Buyer’s sole discretion. Furthermore, during the time
period commencing upon the Effective Date and terminating on the Closing or the
earlier termination of this Agreement, as applicable, Seller shall not enter
into any new Lease (each, a “Proposed New Lease”), without the prior written
consent of Buyer in each instance, which consent shall be given or withheld in
Buyer’s sole discretion. In the event Seller desires to enter into a Proposed
New Lease, Seller shall deliver to Buyer a copy of the Proposed New Lease for
Buyer’s review in accordance with the provisions of this Section 5.1(c). Buyer
shall have a period of five (5) Business Days following the receipt of such
Proposed New Lease to review and approve or disapprove of the same. Prior to the
expiration of such five (5) Business Day period, Buyer shall deliver written
notice to Seller advising Seller of Buyer’s approval or disapproval of such
Proposed New Lease. In the event Buyer fails to timely deliver such written
notice of approval or disapproval within such five (5) Business Day period, then
Buyer shall be deemed to have approved such Proposed New Lease. All Proposed New
Leases which are approved by Buyer pursuant to the provisions of this
Section 5.1(c), and which are subsequently entered into and executed by Seller,
shall be deemed to constitute a “New Lease” for purposes of this Agreement. All
references in this Agreement to the “Leases” shall mean and include any New
Leases entered into by Seller and approved (or deemed approved) by Buyer
pursuant to this Section 5.1(c).
          (d) Notices/Violations. During the time period commencing upon the
Effective Date of this Agreement and terminating on the Closing or the earlier
termination of this Agreement, Seller shall promptly deliver to Buyer any and
all notices and/or other written communications delivered to or received from:
(i) any Tenant; (ii) any party under any of the Contracts; and/or (iii) any
governmental authority. During the time period commencing upon the Effective
Date of this Agreement and terminating on the Closing or the earlier termination
of this Agreement, Seller shall deliver to Buyer prompt notice of: (A) the
occurrence of any inspections of the Property by any governmental authority;
(B) any actual or alleged default by a party to any Contract; (C) any actual or
alleged default by any party to any Lease; (D) any notices of violations of
laws, ordinances, orders, directives, regulations or requirements issued by,
filed by or served by any governmental agency against or affecting Seller or any
part or aspect of the Property.
          (e) Monetary Obligations. Seller shall pay and satisfy in full any and
all Monetary Obligations on or before the Closing Date.

23



--------------------------------------------------------------------------------



 



          (f) New Liens, Liabilities or Encumbrances. Seller shall not cause,
grant or permit any new liens, liabilities, encumbrances or exception to title
to the Property without the prior written consent of Buyer in each instance,
which consent may be granted or denied in the sole and absolute discretion of
Buyer.
          (g) Tenant Estoppel Certificates. On or before the Estoppel Delivery
Deadline, Seller shall deliver to Buyer a fully completed and executed estoppel
certificate from each of the Tenants (each, a “Tenant Estoppel Certificate”),
each of which shall be dated effective no earlier than thirty (30) Calendar Days
prior to the Closing Date. Seller agrees that each Tenant Estoppel Certificate
shall contain the same terms and be in the same form and substance as the form
of certificate attached hereto as Exhibit “H” and incorporated herein by
reference, and shall otherwise be in form and substance satisfactory to Buyer.
Each Tenant Estoppel Certificate shall be duly executed by the applicable Tenant
thereof and each guarantor of the applicable Lease, if any. In the event Seller
is able to obtain Tenant Estoppel Certificates from those Tenants representing
the Minimum Tenant Square Footage Requirement on or before the Estoppel Delivery
Deadline, but Seller is not able to obtain Tenant Estoppel Certificates from all
of the Tenants, then Seller shall deliver to Buyer, prior to the Estoppel
Delivery Deadline, a landlord estoppel certificate in the form of Exhibit “I,”
attached hereto and incorporated herein by reference (each, a “Landlord Estoppel
Certificate”), with respect to each Lease for which a Tenant Estoppel
Certificate has not been obtained in lieu of the Tenant Estoppel Certificate for
such Lease. If Seller has not timely delivered a Tenant Estoppel Certificate
from those Tenants representing the Minimum Tenant Square Footage Requirement,
or alternatively, if Seller has timely delivered a Tenant Estoppel Certificate
from those representing the Minimum Tenant Square Footage Requirement, but has
not provided a Tenant Estoppel Certificate nor provided a Landlord Estoppel
Certificate to Buyer with respect to any remaining Leases before the Estoppel
Delivery Deadline, then, in such a case, Buyer may exercise one of the following
options on or before the Closing Date: (1) waive the requirement to receive the
Estoppel Certificates which Seller failed to deliver, continue this Agreement in
effect without modification and purchase and acquire the Property in accordance
with the terms and conditions of this Agreement; provided the Scheduled Closing
Date shall automatically be extended to the Extended Closing Date; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof. Upon Buyer’s receipt of the Estoppel Certificates, the
provisions set forth in Sections 5.1(g)(i) and (ii) shall apply.
               (i) Approval or Disapproval of Estoppel Certificates. Buyer shall
have the right to approve or disapprove of the Estoppel Certificates. If Buyer
disapproves of any Estoppel Certificate, then Buyer may deliver to Seller
written notice of Buyer’s disapproval (“Estoppel Objection Notice”) within five
(5) Business Days following Buyer’s receipt of the last of all the Estoppel
Certificates. The Estoppel Objection Notice shall describe in reasonable detail
each item of dissatisfaction or objection in particular (each, an “Estoppel
Objection Matter” and collectively, the “Estoppel Objection Matters”). If Seller
receives an Estoppel Objection Notice within such five (5) Business Day period,
then Seller may, but shall not be obligated to, agree to cure some or all of the
Estoppel Objection Matters described in such Estoppel Objection Notice by
delivering written notice (“Estoppel Cure Notice”) to Buyer of Seller’s election
to cure some or all of the Estoppel Obligation Matters within two (2) Business
Days following Seller’s receipt of Buyer’s Estoppel Objection Notice. If Seller
fails to deliver Seller’s Estoppel Cure Notice to Buyer within such time period,
Seller shall be deemed to have

24



--------------------------------------------------------------------------------



 



elected to cure all such Estoppel Objection Matters. If Seller timely elects (or
is deemed to have timely elected) to cure one or more of the Estoppel Objection
Matters, then Seller shall have until the Cure Deadline to cure such Estoppel
Objection Matters that Seller has elected (or is deemed to have elected) to
cure, and shall pay all costs associated with such cure.
               (ii) Estoppel Remedies. If Seller either: (a) fails to cure an
Estoppel Objection Matter that Seller has elected (or is deemed to have
elected), to cure by the Cure Deadline; or (b) elects not to cure one or more of
the Estoppel Objection Matters, then, in such a case, Buyer may exercise one of
the following options on or before the Closing Date: (1) continue this Agreement
in effect without modification and purchase and acquire the Property in
accordance with the terms and conditions of this Agreement, subject to such
Estoppel Objection Matters; provided, however, in such a case, the Scheduled
Closing Date shall automatically be extended to the Extended Closing Date; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof.
               (iii) Termination Provisions. In addition to Buyer’s rights and
remedies under Section 8.5(a) hereof, upon any election by Buyer to terminate
this Agreement and the Escrow pursuant to this Section 5.1(g), Buyer shall be
entitled to recover from Seller all of Buyer’s actual out-of-pocket legal fees,
costs and expenses, together with all other due diligence fees, costs and
expenses, incurred in connection with this Agreement and its review of the
Property.
          (h) Termination of Negotiations. Seller shall discontinue all
marketing efforts with respect to the sale of the Property and shall terminate
all negotiations with any other Person other than Buyer for the sale or
disposition of the Property.
          (i) Loan. Seller shall timely make all payments and shall timely
perform all of its obligations under the Loan.
     Section 5.2 Seller’s Post-Closing Obligations. Seller hereby covenants and
agrees as follows:
          (a) REIT Formation. Its is acknowledged and agreed that, as more
particularly described in that certain Proxy Statement of Arizona Land Income
Corporation (“AZL”), as filed with the Securities and Exchange Commission on or
around December 12, 2007, certain Affiliates of the Buyer are actively pursuing
those certain transactions described in such Proxy Statement, including but not
limited to a transaction pursuant to which it is contemplated that (among other
things): (i) AZL will reincorporate as a Maryland corporation which is treated
for tax purposes as a “real estate investment trust” (as defined in the Code)
(such reincorporated entity being referred to as “POP Trust”), (ii) POP Trust
will change its name to “Pacific Office Properties Trust, Inc.,” and (iii) such
Affiliates of the Buyer will, directly or indirectly, contribute various assets
and/or cash to a newly formed limited partnership (the “POP LP”) whose general
partner will be POP Trust (collectively, the “Reverse Merger”). It is further
acknowledged and agreed that, as a result of the Reverse Merger, POP Trust, POP
LP, and/or their respective affiliates (collectively, the “Public Reporting
Entities”) may be subject to various public reporting obligations including, but
not limited to, those imposed pursuant to the

25



--------------------------------------------------------------------------------



 



          Securities Act of 1933, as amended, the Securities Exchange Act of
1934, as amended, or, in each case, any regulations or administrative
pronouncements promulgated thereunder.
          Nothing in this Section 5.2 or elsewhere in this Agreement shall be
deemed to constitute a covenant, representation or warranty, express or implied,
that POP Trust and/or POP LP will be formed and/or that the Reverse Merger will
be consummated.
          (b) SEC Requirements. Upon Buyer’s written request, for a period of
two (2) years following the Closing, Seller shall make Seller’s Books and
Records available to Buyer for inspection, copying and audit by Buyer’s
designated accountants, at Buyer’s expense, to enable or assist any of the
Public Reporting Entities, or their successors and assigns, to make any
necessary or appropriate filings (as specified on Exhibit “K,” attached hereto
and incorporated herein by reference), if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”) or otherwise by
applicable law. Furthermore, and without limiting the foregoing, for a period of
two (2) years following the Closing, Seller, or, in the event Seller is
dissolved, an Affiliate of Seller acceptable to Buyer in Buyer’s sole but
reasonable discretion, shall execute the form of audit letter contained in
Exhibit “L,” attached hereto and incorporated herein by reference, as the same
may be modified from time to time, as and when requested by Buyer.
          (c) Seller Entity Requirements. For a minimum of thirteen (13) months
following the Closing, Seller shall not dissolve or liquidate and shall remain
an active entity in good standing in the State of California.
          (d) Survival. The covenants and agreements set forth in this
Section 5.2 hereof shall survive the Closing for a period of two (2) years.
ARTICLE 6
SELLER’S DELIVERIES
     Section 6.1 Seller’s Deliveries to Escrow Holder at Closing. On or before
5:00 p.m. PST on the last Business Day prior to the Closing Date, Seller shall
deliver to Escrow Holder the items described in this Section 6.1 hereof.
          (a) Seller’s Deed. One (1) original of Seller’s Deed, duly executed
and acknowledged by Seller. Pursuant to Section 12.1(a)(i) hereof, all
documentary transfer tax information shall be affixed to Seller’s Deed after
recordation.
          (b) Bill of Sale. One (1) original of the Bill of Sale, duly executed
by Seller.
          (c) Certificate of Non-Foreign Status. One (1) original of the
Certificate of Non-Foreign Status, duly executed and acknowledged by Seller.
          (d) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases, duly
executed by Seller.

26



--------------------------------------------------------------------------------



 



          (e) Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of Assignment of Permits, Entitlements and Intangible
Property, duly executed by Seller.
          (f) California Form 593-W. A California Form 593-W, duly executed by
Seller.
          (g) Loan Assumption Documents. Two (2) counterpart originals of the
Loan Assumption Documents, duly executed and acknowledged, where applicable, by
Seller.
          (h) Deficit Rental Agreement. Two (2) counterpart originals of the
Deficit Rental Agreement, duly executed by Seller.
          (i) POP LP Subscription Package. Two (2) counterpart originals of all
of the documents, agreements and instruments comprising the POP LP Subscription
Package, duly executed by Seller and/or Seller’s Constituent Members.
          (j) REA Notice. A copy of a letter from Seller to each party to any
reciprocal easement and/or other easement or restrictive agreement which affects
the Real Property stating that the Real Property has been sold and that all
notices under the agreement relating to the Real Property should now be
addressed to Buyer, if any such agreement requires such notice.
          (k) Seller’s Charges. In addition to the Cash Purchase Price and other
funds deposited by Buyer with Escrow Holder, such funds as may be required to:
(a) discharge all Monetary Obligations; and (b) pay any amounts required to be
paid by Seller in accordance with the provisions of Article 11 hereof, in the
form of Cash.
          (l) Seller’s Affidavits; Certificates and Evidence of Authority.
(a) Any and all affidavits and any other written documentation required by the
Title Insurer as a condition to the issuance of the ALTA Extended Coverage
Policy; and (b) evidence that Seller and those acting for Seller have full
authority to consummate the transaction contemplated by this Agreement, as
modified through the Closing including, without limitation, certified copies of
the corporate or other resolutions authorizing the transaction contemplated by
this Agreement.
          (m) Seller’s Closing Statement. Seller’s Closing Statement, duly
executed by Seller.
          (n) Additional Documents. Such additional documents, instructions or
other items as may be necessary or appropriate to comply with the provisions of
this Agreement and to effect the transactions contemplated hereby.
     Section 6.2 Seller’s Deliveries to Buyer at Closing. On or before the
Closing, Seller shall deliver to Buyer the items described in this Section 6.2.
          (a) Leases, Permits and Entitlements and Intangible Property.
Originals, or if the originals are not available, copies of all of the Leases,
Permits and Entitlements and Intangible Property in Seller’s possession or
control.

27



--------------------------------------------------------------------------------



 



          (b) Tenant Notification Letters. A letter to each of the Tenants under
the Leases, in form and substance satisfactory to Buyer, advising such Tenants
of the sale of the Property to Buyer and directing the Tenants to tender all
future payments under the Leases to Buyer.
          (c) Rent Roll. An updated, current rent roll relating to the Real
Property, certified by Seller and Property Manager as being true, correct and
complete as of the Closing Date.
          (d) Books and Records. The originals, or if the originals are not
available, copies of all of the Books and Records in Seller’s possession or
control, to the extent not previously delivered by Seller to Buyer.
          (e) Keys. All keys and security cards, if any, relating to the Real
Property, and such additional documents, instructions or other items as may be
necessary to operate any security systems on the Real Property.
          (f) Pre-Closing Property Expense Reconciliation. The Pre-Closing
Property Expense Reconciliation pursuant to Section 11.2(b)(i) hereof.
ARTICLE 7
BUYER’S DELIVERIES
     On or before 12:00 p.m. PST on the Closing Date, Buyer shall deliver to
Escrow Holder the items described in this Article 7.
     Section 7.1 Closing Deposit. The Closing Deposit for the Property pursuant
to Section 2.3(c) hereof.
     Section 7.2 Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases and
Security Deposits, duly executed by Buyer.
     Section 7.3 Assignment of Permits, Entitlements and Intangible Property.
Two (2) counterpart originals of the Assignment of Permits, Entitlements and
Intangible Property, duly executed by Buyer.
     Section 7.4 Loan Assumption Documents. Two (2) counterpart originals of the
Loan Assumption Documents, duly executed and acknowledged, where applicable, by
Buyer.
     Section 7.5 Deficit Rental Agreement. Two (2) counterpart originals of the
Deficit Rental Agreement, duly executed by Buyer.
     Section 7.6 Buyer’s Charges. In addition to the Cash Purchase Price and
other funds deposited by Buyer with Escrow Holder, funds sufficient to pay all
amounts required to be paid by Buyer in accordance with the provisions of
Article 11 hereof, in the form of Cash.

28



--------------------------------------------------------------------------------



 



     Section 7.7 Evidence of Authority. To the extent reasonably required by the
Title Insurer and/or Escrow Holder, as applicable, evidence that Buyer and those
acting for Buyer have full authority to consummate the transaction contemplated
by this Agreement, as modified through the Closing including, without
limitation, certified copies of the corporate or other resolutions authorizing
the transactions contemplated by this Agreement.
     Section 7.8 Buyer’s Closing Statement. Buyer’s Closing Statement, duly
executed by Buyer.
     Section 7.9 Additional Documents. Such additional documents, instructions
or other items as may be reasonably necessary or appropriate to comply with the
provisions of this Agreement and to effect the transactions contemplated hereby.
ARTICLE 8
CONDITIONS TO CLOSING; CLOSING;
DEFAULT; REMEDIES
     Section 8.1 Conditions to Obligations of Buyer. The Closing of the
transaction contemplated pursuant to this Agreement and Buyer’s obligation to
purchase the Property are subject to satisfaction, prior to the Closing Date, of
all of the conditions set forth below, the determination of the satisfaction of
which shall be made by Buyer, in its sole but reasonable discretion. Seller
hereby acknowledges and agrees that each of the conditions set forth in this
Section 8.1 are for the benefit of Buyer and may only be waived by Buyer in its
sole but reasonable discretion.
          (a) Delivery of Items. Seller shall have timely delivered to Escrow
Holder all of the items to be delivered by Seller pursuant to Section 6.1
hereof. Seller shall have timely delivered to Buyer all of the items to be
delivered by Seller pursuant to Section 6.2 hereof.
          (b) Performance of Obligations. Seller shall have timely performed and
satisfied all of the obligations under this Agreement to be performed by Seller
prior to the Closing.
          (c) Title Commitment. Title Insurer is committed to issue an American
Land Title Association Owner’s Policy of Title Insurance with Extended Coverage
(ALTA Form 1992), or its state equivalent, together with such endorsements as
may be requested by Buyer, including, without limitation, an endorsement
deleting the so-called “creditor’s rights exclusion” (Item No. 4 in the
Exclusions from Coverage section of such title policy), with liability in the
amount of the Purchase Price, insuring that fee title to the Real Property is
vested in Buyer, subject only to: (i) the exclusions listed in the “Exclusions
from Coverage” of the ALTA Extended Coverage Title Policy (other than Item No. 4
in such Exclusions from Coverage); and (ii) the Permitted Title Exceptions
(“ALTA Extended Coverage Policy”).
          (d) Representations and Warranties. All of Seller’s representations
and warranties set forth in this Agreement shall be true and correct in all
material respects on the Closing Date as though made at the time of the Closing.
Without limiting the foregoing, on or before the Closing Date, Seller shall have
delivered to Buyer a written certificate, duly executed

29



--------------------------------------------------------------------------------



 



by Seller, certifying that all of the representations and warranties of Seller
set forth in this Agreement are true and correct as of the Closing.
          (e) Litigation. No suit, action, claim or other proceeding shall have
been instituted or threatened against Seller which results, or reasonably might
be expected to result, in the transactions contemplated by this Agreement being
enjoined or declared unlawful, in any lien attaching to or against the Property
and/or in any liabilities or obligations being imposed upon Buyer or the
Property, other than the Permitted Title Exceptions.
          (f) Damage or Destruction. There shall have been no Material Loss.
          (g) Condemnation Proceeding. No Condemnation Proceeding shall have
been instituted or be threatened against all or any portion of the Real
Property.
          (h) Loan Assumption. All of the Loan Assumption Conditions shall have
been satisfied, Lender shall have executed and delivered to Buyer the Lender’s
Consent upon terms and conditions satisfactory to Buyer, and Seller and Lender
shall each have executed and delivered to Escrow all of the Loan Assumption
Documents necessary to effectuate the Loan Assumption.
          (i) Termination of Contracts. All of the Contracts that would be
binding on Buyer or the Property following the Closing shall have been
terminated effective as of a date not later than the Closing Date, and Seller
shall have paid all amounts due under such Contracts up to and through the
effective date of termination including, without limitation, any termination
fees or similar payments, and neither Buyer nor the Property shall be bound
thereby or have any liability or obligations thereunder.
          (j) Evidence of Termination of Management Agreement. Written
documentation reasonably satisfactory to Buyer that the Management Agreement has
been terminated effective as of a date not later than the Closing Date, and that
neither Buyer nor the Property shall be bound thereby or have any liabilities or
obligations thereunder.
          (k) Change in Conditions. There shall have been no material adverse
change with respect to: (i) the ownership, operation or occupancy or the
financial or physical condition of the Property or any part thereof (subject to
Section 8.3 hereof); or (ii) the financial condition of any Tenant.
          (l) No Delinquent Tenants. No Tenant is thirty (30) Calendar Days or
more delinquent in the payment of base rent, minimum rent or other amounts
payable under the Tenant’s applicable Lease.
          (m) Reverse Merger. The POP Trust and POP LP shall each have been duly
formed and the Reverse Merger shall have been consummated.
          (n) Board Approval. The Board shall have approved the acquisition of
the Property pursuant to the terms and conditions of this Agreement.

30



--------------------------------------------------------------------------------



 



          (o) Investment Representation Statement. Seller shall have furnished
Buyer with evidence, reasonably satisfactory to Buyer, that Seller and Seller’s
Constituent Members, as applicable, all qualify as accredited investors within
the meaning of rule 501 of Regulation D promulgated under the Act (“Accredited
Investor”).
          (p) Subscription Package Approval. Buyer shall have reviewed and
approved all of the financial information, as well as all of the
representations, warranties, covenants and agreements of Seller and Seller’s
Constituent Members, as applicable, as set forth in the POP LP Subscription
Package, which approval shall not be unreasonably withheld.
     Buyer may waive any of the conditions set forth in this Section 8.1 by
delivery of written notice to Seller on or before the Closing. Without limiting
the foregoing, Escrow Holder shall assume that each of the conditions set forth
in Section 8.1(b) shall have been satisfied as of the Closing Date, unless Buyer
shall have given written notice to the contrary to Escrow Holder on or before
the Closing Date.
     Section 8.2 Conditions to Obligations of Seller. The Closing of the
transactions contemplated pursuant to this Agreement and the obligation of
Seller to sell, convey, assign, transfer and deliver the Property to Buyer are
subject to satisfaction, prior to the Closing Date, of all of the conditions set
forth below, the determination of the satisfaction of which shall be made by
Seller, in its sole but reasonable discretion. Buyer hereby acknowledges and
agrees that each of the conditions set forth in this Section 8.2 are for the
benefit of Seller and may only be waived by Seller in its sole but reasonable
discretion.
          (a) Delivery of Items. Buyer shall have timely delivered to Escrow
Holder all of the items to be delivered by Buyer pursuant to Article 7 hereof.
          (b) Performance of Obligations. Buyer shall have performed all of the
obligations of Buyer under this Agreement to be performed by Buyer prior to the
Closing.
          (c) Reverse Merger. The POP Trust and POP LP shall each have been duly
formed, the Board shall have approved the Reverse Merger and the Reverse Merger
shall have been consummated.
          (d) Board Approval. The Board shall have approved the acquisition of
the Property pursuant to the terms and conditions of this Agreement.
     Seller may waive any of the conditions precedent set forth in this
Section 8.2 by delivery of written notice thereof to Buyer. Escrow Holder shall
assume that each of the conditions set forth in this Section 8.2(b) shall have
been satisfied as of the Closing Date, unless Seller shall have given written
notice to the contrary to Escrow Holder on or before the Closing Date.
     Section 8.3 Casualty; Condemnation Proceeding.
          (a) Material Loss; Condemnation Proceeding. In the event that, prior
to the Closing, the Real Property shall suffer a Material Loss or Seller shall
receive notice of the commencement or the threat of commencement of any eminent
domain or condemnation proceeding which involves any portion of the Real
Property (“Condemnation Proceeding”),

31



--------------------------------------------------------------------------------



 



Seller shall immediately notify Buyer of such Material Loss or Condemnation
Proceeding and, in such a case: (i) Buyer shall have the right to terminate this
Agreement and the Escrow pursuant to the terms of Section 8.5(a) hereof; or
(ii) accept the Property in its then existing condition and purchase and acquire
the Property in accordance with the terms and conditions of this Agreement,
subject to the terms and conditions described in this Section 8.3. In the event
of a Material Loss, if Buyer exercises its right to purchase and acquire the
Property in its present condition, then Seller shall pay or assign to Buyer on
the Closing any and all casualty insurance proceeds previously paid or payable
to Seller, and Buyer shall be entitled to a credit against the Cash Purchase
Price in an amount equal to any insurance deductible, as well as an amount equal
to the estimated costs, fees and expenses to repair and/or replace the uninsured
portion of the Material Loss, as determined by an independent third party
general contractor mutually acceptable to Buyer and Seller. In the event of a
Condemnation Proceeding, if Buyer exercises its right to purchase and acquire
the Property in its present condition, then Seller shall pay or assign to Buyer
on the Closing any amount of compensation, awards or other payments or relief
previously paid or payable to Seller resulting from such Condemnation
Proceeding. Buyer’s termination right or Buyer’s acceptance right shall be
exercised by written notice to Seller within thirty (30) Calendar Days (but in
no event later than the Closing Date) after Buyer receives written notice from
Seller of the occurrence of the Material Loss or Condemnation Proceeding. In the
event Buyer elects to accept the Property and proceed to Closing pursuant to
Section 8.3(a)(ii) hereof, then, in such a case, the Scheduled Closing Date
shall automatically be extended to the Extended Closing Date.
          (b) Non-Material Loss. In the event that, prior to the Closing, the
Real Property shall suffer a Non-Material Loss, Seller shall immediately notify
Buyer of such Non-Material Loss and, in such a case, Buyer shall be obligated to
purchase the Property (in its then existing condition) in accordance with the
terms and conditions of this Agreement, subject to the terms and conditions of
this Section 8.3(b). In such a case, Seller shall pay and assign to Buyer on the
Closing any and all casualty insurance proceeds previously paid or payable to
Seller, and Buyer shall also be entitled to a credit against the Cash Purchase
Price in an amount equal to any insurance deductible, as well as an amount equal
to the estimated costs, fees and expenses to repair and/or replace the uninsured
portion of the Non-Material Loss, as determined by an independent third party
general contractor mutually acceptable to Buyer and Seller. In the event such
Non-Material Loss is not covered by insurance, then Buyer shall be entitled to
an offset against the Purchase Price in an amount equivalent to the monetary
value of such Non-Material Loss.
     Section 8.4 Closing. In the event all of the conditions set forth in this
Agreement are timely satisfied (or waived in writing by Buyer or Seller, as
applicable), the closing of the transaction contemplated by this Agreement
(“Closing”) shall take place on April 15, 2008 (“Scheduled Closing Date”), at
the offices of Escrow Holder, or on such other date and/or at such other
location as may be mutually agreed upon in writing by Seller and Buyer.
Notwithstanding the foregoing, in the event the closing condition set forth in
Section 8.1(h) is not satisfied as of April 11, 2008, then Buyer shall have the
right, exercisable in the sole and absolute discretion of Buyer, to extend the
Scheduled Closing Date from April 15, 2008 to April 30, 2008, by delivering
written notice to Seller on or before April 14, 2008. In the event Buyer timely
delivers such written notice to Seller, the Scheduled Closing Date shall
automatically be

32



--------------------------------------------------------------------------------



 



extended from April 15, 2008, to April 30, 2008, and all references herein to
the “Scheduled Closing Date” shall mean April 30, 2008.
     Section 8.5 Failure of Conditions to Closing; No Default by Seller or
Buyer.
          (a) Failure of Buyer’s Closing Conditions. In the event one or more of
Buyer’s conditions to the Closing set forth in Section 8.1 hereof are not
satisfied or otherwise waived by Buyer on or before the Closing Date, and the
failure of such conditions to be satisfied is not a result of a default by
Seller or Buyer in the performance of their respective obligations under this
Agreement, then Buyer shall have the right to terminate this Agreement and the
Escrow by giving written notice of such termination to Seller. Upon any election
by Buyer to terminate this Agreement and the Escrow pursuant to this
Section 8.5(a), the provisions of Section 8.5(c) hereof shall govern.
          (b) Failure of Seller’s Closing Conditions. In the event one or more
of Seller’s conditions to the Closing set forth in Section 8.2 hereof are not
satisfied or otherwise waived by Seller on or before the Closing Date, and the
failure of such conditions to be satisfied is not a result of a default by
Seller or Buyer in the performance of their respective obligations under this
Agreement, then Seller shall have the right to terminate this Agreement and the
Escrow by giving written notice of termination to Buyer. Upon any election by
Seller to terminate this Agreement and the Escrow pursuant to this
Section 8.5(b), the provisions of Section 8.5(c) shall govern.
          (c) Termination Provisions. In the event either Party elects to
terminate this Agreement and the Escrow for the reasons and in accordance with
the provisions set forth in this Section 8.5, then: (i) this Agreement shall
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this Agreement); (ii) Escrow Holder shall
immediately cause the Deposit to be paid to Buyer without the need of any
further written authorization or consent from Seller; and (iii) Seller and Buyer
shall execute such escrow cancellation instructions as may be necessary to
effectuate the cancellation of the Escrow as may be required by Escrow Holder.
Any Escrow cancellation, title cancellation and other cancellation charges shall
be borne equally by Seller and Buyer.
     Section 8.6 Failure of Conditions to Closing; Default by Seller or Buyer.
In the event either Party defaults in the performance of any of their respective
obligations to be performed prior to the Closing, then the non-breaching Party
may elect the applicable remedies set forth in this Section 8.6, which remedies
shall constitute the sole and exclusive remedies of the non-breaching Party with
respect to a default by the other Party under this Agreement. Notwithstanding
the foregoing, a valid termination of this Agreement by Buyer pursuant to
Sections 4.2 or 8.5(a) hereof or a valid termination of this Agreement by Seller
pursuant to Section 8.5(b) hereof, shall not be deemed a termination due to the
default of either Party and therefore, shall not be subject to the provisions of
this Section 8.6.
          (a) Remedies of Buyer. In the event Buyer is the non-breaching party,
as its sole and exclusive remedy, Buyer may elect to: (i) terminate this
Agreement and the Escrow by giving Seller written notice describing Seller’s
default and setting forth Buyer’s election to immediately terminate this
Agreement and the Escrow; or (ii) pursue the equitable remedy of

33



--------------------------------------------------------------------------------



 



specific performance of this Agreement. Furthermore, and without limiting the
foregoing, in no event shall Buyer have the right to bring or maintain a cause
of action against Seller for monetary damages as a result of Seller’s breach
pursuant to this Section 8.6(a), other than: (A) causes of action specifically
authorized pursuant to the express terms and conditions of this Agreement; and
(B) common law causes of action for fraud, intentional misrepresentation,
intentional concealment and similar causes of action. In the event Buyer elects
to terminate this Agreement and the Escrow pursuant to this Section 8.6(a)(i)
hereof, then Escrow Holder shall immediately cause the Deposit to be paid to
Buyer without the need of any further authorization or consent from Seller
pursuant to the provisions of Section 8.6(d) hereof.
          (b) Remedies of Seller. In the event Seller is the non-breaching
party, as Seller’s sole and exclusive remedy, Seller may elect to terminate this
Agreement and the Escrow by giving Buyer written notice describing Buyer’s
default and setting forth Seller’s election to immediately terminate this
Agreement and Escrow. In the event Seller elects to terminate this Agreement and
the Escrow pursuant to this Section 8.6(b), the sole and exclusive remedy of
Seller shall be to receive the amount specified as liquidated damages pursuant
to Section 8.6(c) hereof.
          (c) SELLER’S LIQUIDATED DAMAGES. IF BUYER FAILS TO COMPLETE THE
PURCHASE OF THE PROPERTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND, AS A RESULT THEREOF, SELLER ELECTS TO TERMINATE THIS AGREEMENT
AND THE ESCROW PURSUANT TO SECTION 8.6(b) HEREOF, SELLER SHALL BE RELEASED FROM
ITS OBLIGATION TO SELL THE PROPERTY TO BUYER. IN SUCH A CASE, SELLER AND BUYER
AGREE THAT IT WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE THE AMOUNT OF
SELLER’S DAMAGES AS A RESULT OF ANY SUCH BREACH BY BUYER, AND, ACCORDINGLY, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW OR IN EQUITY, SELLER SHALL BE ENTITLED
TO RECEIVE AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES. SELLER ACKNOWLEDGES AND
AGREES THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES SHALL CONSTITUTE SELLER’S
EXCLUSIVE REMEDY ON ACCOUNT OF BUYER’S DEFAULT AND IN CONSIDERATION OF THE
PAYMENT OF SUCH LIQUIDATED DAMAGES, SELLER SHALL BE DEEMED TO HAVE WAIVED ALL
OTHER CLAIMS AT LAW OR IN EQUITY, INCLUDING ANY CLAIM OF SPECIFIC PERFORMANCE,
EXCEPT FOR: (A) CLAIMS FOR INDEMNITY PURSUANT TO SECTION 4.1(e); (B) ACTIONS FOR
THE RETURN OF DOCUMENTS PURSUANT TO SECTION 4.4; (C) ACTIONS TO EXPUNGE A LIS
PENDENS OR OTHERWISE CLEAR TITLE OF ANY LIEN FILED OR IMPOSED BY BUYER; AND (D)
REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED BY SELLER INCIDENT TO CLAUSES
(A) THROUGH (C).

              /s/ RI       /s/ MR    
 
SELLER’S INITIALS
     
 
BUYER’S INITIALS    

     THE PROVISIONS OF THIS SECTION 8.6(c) ARE INTENDED BY SELLER AND BUYER TO
COMPLY WITH THE STATUTORY REQUIREMENTS SET FORTH IN CALIFORNIA CIVIL CODE
SECTION 1671.

34



--------------------------------------------------------------------------------



 



          (d) Termination Provisions. In the event either Party elects to
terminate this Agreement and the Escrow for the reasons and in accordance with
the provisions set forth in this Section 8.6, then: (i) this Agreement will
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this Agreement) without any further acts of
either Seller or Buyer; (ii) Seller and Buyer shall execute such escrow
cancellation instructions as may be necessary to effectuate the cancellation of
the Escrow as may be required by Escrow Holder; and (iii) Escrow Holder shall
immediately cause the Deposit to be distributed and paid in accordance with the
provisions of this Agreement. The breaching party hereunder shall pay any and
all escrow and title cancellation costs incurred in connection herewith.
ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF SELLER
     In addition to the representations, warranties and covenants of Seller
contained elsewhere in this Agreement, Seller hereby makes the following
representations and warranties, each of which is material and being relied upon
by Buyer and shall be true as of the date hereof and as of the Closing:
     Section 9.1 Organization, Power and Authority. Seller is a limited
liability company duly organized and validly existing under the laws of the
State of California. Seller has all requisite power and authority to own the
Property, to execute and deliver this Agreement and the Transaction Documents to
which Seller is a party, and to perform its obligations hereunder and thereunder
and effect the transactions contemplated hereby and thereby. All requisite
limited liability company or other action has been taken to authorize and
approve the execution, delivery and performance by Seller of this Agreement and
the Transaction Documents to which Seller is a party.
     Section 9.2 No Conflicts. The execution, delivery and performance by Seller
of this Agreement and the Transaction Documents to which Seller is a party, and
the consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of the organizational documents of Seller;
(b) violate, conflict with or result in a breach of or default under any term or
provision of any contract or agreement to which Seller is a party or by or to
which Seller or any of its assets or properties are or may be bound or subject;
or (c) violate any order, judgment, injunction, award or decree of any court or
arbitration body, or any governmental, administrative or regulatory authority,
or any other body, by or to which Seller or the Property are or may be bound or
subject.
     Section 9.3 Non-Foreign Status. Seller is not a “foreign person” as such
term is defined in Section 1445 of the Code.
     Section 9.4 Litigation and Condemnation. Seller has not received written
notice of and, to the best of Seller’s knowledge and belief, there are no:
(a) pending or threatened claims, actions, suits, arbitrations, proceedings
(including Condemnation Proceedings) or investigations by or before any court or
arbitration body, any governmental, administrative or regulatory authority, or
any other body, against or affecting the Property or the transactions
contemplated by this Agreement; and (b) orders, judgments or decrees of any
court or arbitration body, any

35



--------------------------------------------------------------------------------



 



governmental, administrative or regulatory authority, or any other body, against
or affecting the Property or the transactions contemplated by this Agreement.
     Section 9.5 Liabilities. Upon the Closing, neither Buyer nor the Property
will be subject to any liabilities or obligations, whether secured, unsecured,
accrued, absolute, contingent or otherwise, that relate to Seller’s ownership of
the Property prior to the Closing, other than the Leases and the Permitted Title
Exceptions.
     Section 9.6 Fees. There are no impact, mitigation or similar fees owing or
payable in connection with the construction, development, installation and/or
operation of the Real Property.
     Section 9.7 Mechanic’s Liens. There are no fees, dues or other charges
which are due, owing or unpaid in connection with the construction of or any
repairs to the Real Property. There are no pending or threatened claims which
may or could ripen with the passage of time into a mechanic’s lien upon the Real
Property as the result of any contract, agreement or work performed on the Real
Property.
     Section 9.8 Leases. The rent roll, which is included as part of Seller’s
Deliveries, and which is attached hereto as Schedule 9.8 and incorporated herein
by reference, is a true, correct and complete list of the Leases and Tenants
including, but not limited to, the description, by agreement and document name
and date, of each Lease, together with any amendments, assignments and other
documents with respect thereto. The rent roll includes an addendum describing,
with respect to each Lease, the amount of any advance or prepaid rentals which
have not accrued, rental holidays which have not expired and other allowances
granted any Tenant which have not been fully utilized, if any. All of the
information on the rent roll, including the description of the space, the rent
and other charges payable by Tenants, the terms and options to renew, and the
Security Deposits, also is complete, true and correct. The Leases provided to
Buyer pursuant to Section 4.1(a) hereof are true and correct copies thereof and
such Leases have not been amended or modified. Seller is the “Landlord” or
“Lessor” under the Leases and has full power and authority to assign the same to
Buyer. Seller has not received written notice of any uncured event of default
with respect to the performance of any of its obligations under the Leases. To
the best of Seller’s knowledge, each of the Leases is in full force and effect
and there is no monetary or non-monetary default under any Lease by either the
landlord or the tenant thereunder, nor has an event occurred which with the
giving of notice or the passage of time or both would result in a default
thereunder by either the landlord or the tenant thereunder. To the best of
Seller’s knowledge, no valid claims or rights of offset exist with respect to
the Leases. Except as provided on Schedule 9.8 attached hereto and incorporated
herein by reference, no Leasing Commissions, Tenant Inducement Costs or other
amounts are now payable to any Person under any agreement or understanding in
connection with any Lease or the renewal thereof, or any other options
thereunder, nor does there exist any Leasing Commissions, Tenant Inducement
Costs or other amounts which may become payable to any Person under any
agreement or understanding in connection with any Lease or renewal thereof, or
any options thereunder. To the best of Seller’s knowledge, there is no intention
or indication of intention by any Tenant to terminate its Lease or to limit,
amend or alter its Lease or its use or occupancy. Seller has not previously
assigned, pledged, transferred, hypothecated or conveyed the Leases or any
interest therein. All of the work (including all tenant improvements) to be
constructed and

36



--------------------------------------------------------------------------------



 



installed by the landlord in the leased premises pursuant to the Leases is
complete and fully paid for and/or will be complete and fully paid for on or
before the Closing.
     Section 9.9 Contracts. All of the Contracts are terminable without penalty
upon not more than thirty (30) Calendar Days’ notice. There are no Contracts
with any person or entity relating to the Property which must be assumed by
Buyer (or which will be deemed assumed by the Buyer upon the Buyer becoming the
owner of the Property).
     Section 9.10 Taxes and Assessments. To the best of Seller’s knowledge,
there are no pending or threatened improvements, liens, or special assessments
made or to be made against the Property by any governmental authority.
     Section 9.11 Construction and Condition of Improvements. To the best of
Seller’s knowledge, all of the Improvements have been constructed and installed
in accordance with applicable codes, laws, ordinances, rules, regulations,
permits and approvals and have been completed in a professional and workmanlike
manner and are in good operating condition and repair. To the best of Seller’s
knowledge, all of the heating, ventilation and air conditioning systems,
plumbing, fire protection, security and other mechanical and electrical systems
of the Improvements have been constructed and installed in accordance with
applicable codes, laws, ordinances, rules, regulations, permits and approvals,
have been completed in a professional and workmanlike manner and are in good
operating condition and repair. To the best of Seller’s knowledge, there are no
latent defects in any of the Improvements, and the structural components,
foundations, roofs, walls and fixtures are in good operating condition and
repair, and the roofs, foundations and structural components are free from
leaks, and the Improvements are free from termite and other infestation. To the
best of Seller’s knowledge, there are no defects or inadequacies in the Real
Property that might adversely affect the insurability of the same or that might
cause an increase in the insurance premiums therefor.
     Section 9.12 Financial Statements; Books and Records. Each of the financial
statements provided to Buyer pursuant to Section 4.1(a) hereof: (i) is in accord
with the Books and Records of Seller; (ii) presents fairly, completely and
accurately the results of operations for the respective periods covered thereby;
and (iii) is prepared in accordance with generally accepted accounting
principles. All of the Books and Records relating to the Property delivered to
Buyer fairly, completely and accurately reflect the ownership, operation and
occupancy of the Property and all income received and expenses incurred by
Seller in connection therewith.
     Section 9.13 Compliance with Laws. In all material respects, Seller has
complied, and is currently in compliance with, all federal, state and local
laws, regulations and ordinances applicable to the development, ownership,
operation, maintenance and management of the Real Property, and/or otherwise
applicable to Seller, including, without limitation, all laws, regulations and
ordinances relating to zoning, planning, land use and building restrictions,
construction, Environmental Laws, subdivision, fire, health and safety,
disability and alcoholic beverage sales. The Real Property, in all material
respects, is in compliance with all applicable laws, ordinances, rules and
regulations (including without limitation those relating to zoning and the
requirements of Title III of the Americans with Disabilities Act of 1990 (42
U.S.C. 12181, et seq., the Provisions Governing Public Accommodations and
Services Operated by Private Entities), and all regulations promulgated
thereunder, and all amendments, revisions or

37



--------------------------------------------------------------------------------



 



modifications thereto), and Seller has no notice or knowledge of a violation of
any such laws, rules or regulations. Seller has no notice or knowledge that any
government agency or any employee or official considers the construction of the
Real Property or its operation or use to have failed to comply, in any material
respect, with any law, ordinance, regulation or order or that any investigation
has been commenced or is contemplated respecting any such possible failure of
compliance. In all material respects, there are no unsatisfied requirements for
repairs, restorations or improvements from any person, entity or authority,
including, but not limited to, any tenant, lender, insurance carrier or
governmental authority. All driveway entrances and exits to the Real Property
are permanent and no special access or other permits are required to maintain
the same. All existing streets and other improvements, including water lines,
sewer lines, sidewalks, curbing and streets at the Real Property either enter
the Real Property through adjoining public streets, or, if they enter through
adjoining private lands, do so in accordance with valid, irrevocable easements
running to the benefit of the owner of the Real Property. Seller has not
received from any insurance company or Board of Fire Underwriters any notice,
which remains uncured, of any defect or inadequacy in connection with the Real
Property or its operation.
     Section 9.14 Environmental Matters. To the best of Seller’s knowledge:
(i) the Improvements are free from Hazardous Materials; (ii) the soil, surface
water and ground water of, under, on or around the Real Property are free from
Hazardous Materials; (iii) the Real Property has never been used for or in
connection with the manufacture, refinement, treatment, storage, generation,
transport or hauling of any Hazardous Material in excess of levels permitted by
applicable Environmental Laws, nor has the Real Property been used for or in
connection with the disposal of any Hazardous Materials; and (iv) the Real
Property is now and at all times has been in compliance with all Environmental
Laws.
     Section 9.15 Permits and Entitlements. To the best of Seller’s knowledge,
Seller has obtained all governmental permits, licenses, approvals and
authorizations (including, but not limited to, the Permits and Entitlements)
required for the ownership, operation, maintenance and management of the
Property, and all such permits, licenses, approvals and authorizations
(including, but not limited to, the Permits and Entitlements) are in full force
and effect and, to the extent the same are material, are transferable to Buyer.
     Section 9.16 Dependent Properties. Except for the benefits and burdens
under reciprocal easement agreements, where applicable, the continued
maintenance, occupancy and operation of the Real Property is not now, and on the
Closing Date will not be, dependent to any extent on improvements or facilities
located at any other property, and the continued maintenance, occupancy and
operation of any other property is not dependent to any extent on improvements
or facilities located on the Real Property (including, but not limited to, the
Improvements or the Personal Property).
     Section 9.17 Utilities. The Real Property has full access rights and is
connected to water, sanitary sewer, storm water, gas, electricity, oil,
telephone, cable and other utilities required for the ownership, operation and
occupancy of the Real Property (collectively, the “Utilities”). To the best of
Seller’s knowledge and belief, all such Utilities: (i) are installed, connected
and are currently in use by Seller on the Real Property; (ii) were constructed
and installed in accordance with all applicable codes, laws, ordinances, rules,
regulations, permits

38



--------------------------------------------------------------------------------



 



and approvals; (iii) have been completed in a professional and workmanlike
manner and are in good operating condition and repair; and (iv) are sufficient
in size and capacity (and pressure, where applicable) to service and accommodate
the reasonably expected needs and operations of the Real Property. To the best
of Seller’s knowledge and belief, none of the Utilities and/or any of the lines,
pipes, conduits, valves, pumps, heads, hoses, tubes, or related equipment or
facilities, are located outside the boundaries of the Real Property and/or
encroach onto any adjoining real property, or, to the extent that such Utilities
and/or any of the lines, pipes, conduits, valves, pumps, heads, hoses, tubes, or
related equipment or facilities, are located outside the boundaries of the Real
Property and/or encroach onto any adjoining real property, the same do so in
accordance with legal, valid and enforceable permanent non-terminable easements,
which will inure to the benefit of Buyer, its successors and assigns, as the
owner of the Real Property.
     Section 9.18 Prohibited Persons and Transactions. Neither Seller, nor any
of its affiliates, nor any of their respective members, and none of their
respective officers or directors is, nor prior to Closing, or the earlier
termination of this Agreement, will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated Blocked
Persons List) or under any U.S. statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action and is not, and prior to Closing or the earlier
termination of this Agreement will not, engage in any dealings or transactions
with or be otherwise associated with such persons or entities.
     Section 9.19 Loan. The Loan is in full force and effect, Seller is not in
default with respect to any of Seller’s obligations under the Loan, and Seller
has not received any notice of any uncured default by Seller under the Loan.
     Section 9.20 Advice of Counsel and Tax Advisors. In entering into and
consummating the transactions contemplated by this Agreement and the other
Transaction Documents, Seller has conducted its own investigation of the POP
Trust and POP LP and will rely solely upon such investigation and the advice of
its personal counsel and personal tax advisers with respect to the advisability
of the transactions and the federal and/or state tax aspects of such
transactions and neither Buyer nor any officer, director or other person
representing Buyer, or any of its Affiliates, has made any representation
regarding the advisability of the transaction or the tax consequences of the
investments in the POP Trust and POP LP. Buyer shall have no responsibility for
any adverse tax consequences imposed on Seller.
     Section 9.21 Integrity of Documents. Seller has furnished to Buyer all
items constituting Seller’s Deliveries and all of the information contained in
Seller’s Deliveries is true and correct in all material respects and contains no
material misrepresentations or omissions of material facts. To the best of
Seller’s knowledge, all of the information contained in the Reports is true and
correct in all material respects and contains no material misrepresentations or
omissions of material facts. The information contained in the attached Exhibits
and Schedules is true and correct in all material respects and contains no
material misrepresentations or omissions of material facts. The representations
and warranties of Seller contained in this Agreement are

39



--------------------------------------------------------------------------------



 



true and correct in all material respects and contain no material
misrepresentations or omissions of material facts.
     Section 9.22 Survival. The representations and warranties of Seller set
forth in Sections 9.1 through 9.3, inclusive, and Section 9.18 and 9.20 hereof,
as well as the right and ability of Buyer to enforce the same and/or to seek
damages for its breach, shall survive the Closing. The representations and
warranties of Seller set forth in Sections 9.4 through 9.17, inclusive, and
Sections 9.19 and 9.21 hereof, as well as the right and ability of Buyer to
enforce the same and/or to seek damages for its breach, shall survive the
Closing for a period of one (1) year. In this regard, Buyer must: (a) notify
Seller of any such claim on or before the expiration of such one (1) year
period; and (b) file any action related to such claim within one (1) year from
the Closing Date.
     Section 9.23 Seller’s Representations and Warranties; Reimbursement for Due
Diligence Costs. The continued accuracy in all material respects of the
aforesaid representations and warranties is a condition precedent to Buyer’s
obligation to close. If any of said representations and warranties are not
correct in all material respects at the time the same is made or as of Closing
and Seller had no knowledge of such inaccuracy when the representation or
warranty was made (or when deemed remade at Closing) or if such warranty or
representation becomes inaccurate on or prior to Closing other than by reason of
Seller’s default hereunder, Buyer may, upon being notified in writing by Seller
of such occurrence on or prior to Closing, either: (a) terminate this Agreement
and Escrow pursuant to the provisions of Section 8.5(a) hereof; or (b) waive
such matter and proceed to Closing. If any of said representations and
warranties are not correct in all material respects at the time the same is made
or as of Closing, and Seller had knowledge of such inaccuracy when the
representation or warranty was made, or, by Seller’s default hereunder caused
the representation or warranty to be inaccurate when deemed remade at Closing,
Buyer may either: (a) terminate this Agreement pursuant to the provisions of
Section 8.6(a) and recover from Seller all of Buyer’s actual out-of-pocket legal
fees, costs and expenses, together with all other due diligence fees, costs and
expenses, incurred in connection with this Agreement and its review of the
Property; or (b) waive the breach and proceed to Closing; provided, however, in
such a case, the Scheduled Closing Date shall be automatically extended to the
Extended Closing Date.
     Section 9.24 Seller’s Knowledge Defined. Any reference to “Seller’s
knowledge” in this Agreement shall refer only to the current actual knowledge of
Seller’s principal, Robert M. Irish, following reasonable inquiry and
investigation, which reasonable inquiry and investigation will include, without
limitation, contacting the Property Manager and making appropriate inquiries and
investigations. Buyer acknowledges and agrees that the use of the named
individual is solely for the purpose of establishing a standard for measurement
of Seller’s knowledge, and nothing herein shall impose any personal liability on
such individual for any representation, warranty or covenant of Seller
hereunder.

40



--------------------------------------------------------------------------------



 



ARTICLE 10
REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS OF BUYER
     Buyer hereby makes the following representations and warranties, each of
which representation and warranty is: (a) material and being relied upon by
Seller; and (b) true, complete and not misleading in all material respects as of
the date hereof and as of the Closing.
     Section 10.1 Organization, Power and Authority. Buyer is a limited
partnership duly organized and validly existing under the laws of the State of
California. Buyer has all requisite power and authority to execute and deliver
this Agreement and the Transaction Documents to which Buyer is a party, and to
perform its obligations hereunder and thereunder and to effect the transactions
contemplated hereby and thereby. All requisite corporate or other action has
been taken to authorize and approve the execution, delivery and performance by
Buyer of this Agreement and the Transaction Documents to which Buyer is a party.
     Section 10.2 No Conflicts. The execution, delivery and performance by Buyer
of this Agreement and the Transaction Documents to which Buyer is a party, and
the consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of Buyer’s organization documents; (b) violate,
conflict with or result in a breach of or default under any term or provision of
any contract or agreement to which Buyer is a party or by or to which Buyer or
any of its assets or properties are or may be bound or subject; or (c) violate
any order, judgment, injunction, award or decree of any court or arbitration
body, or any governmental, administrative or regulatory authority, or any other
body, by or to which Buyer is or may be bound or subject.
     Section 10.3 Survival. The representations and warranties of Buyer set
forth in this Agreement, as well as the right and the ability of Seller to
enforce them and/or seek damages for their breach, shall survive the Closing.
ARTICLE 11
COSTS, EXPENSES AND PRORATIONS
     Section 11.1 Costs and Expenses.
          (a) Seller. Seller shall pay: (i) all recording costs, documentary
transfer taxes, deed stamps and similar costs, fees and expenses payable in
connection with the recordation of Seller’s Deed; (ii) the premium for the ALTA
Extended Coverage Policy; (iii) the cost of any binders or endorsements to the
ALTA Extended Coverage Policy requested by Buyer; (iv) all costs, fees and
expenses payable in connection with the discharging of all Monetary Obligations;
(v) one-half (1/2) of Escrow Holder’s fees and costs for the Escrow;
(vi) Seller’s share of prorations; and (vii) Seller’s attorneys’ fees.
          (b) Buyer. Buyer shall pay: (i) all costs, fees and expenses payable
in connection with processing the Loan Assumption, including, without
limitation, assumption fees, processing fees and costs, lender/servicer/senior
servicer/rating agency legal fees and costs (including any retainer), legal
opinion fees and costs, and all other costs, fees and expenses incurred and/or
required to be paid in connection with processing the Loan Assumption; (ii) one-

41



--------------------------------------------------------------------------------



 



half (1/2) of Escrow Holder’s fees and costs for the Escrow; (iii) Buyer’s share
of prorations; and (iv) Buyer’s attorneys’ fees.
     Section 11.2 Prorations, Costs and Expenses.
          (a) Prorations and Adjustments. The following adjustments and
prorations shall be made as of 12:01 a.m. on the Closing Date (“Proration
Date”), as though Buyer held title to the Property throughout the entire day in
which the Closing occurs. Such adjustments and prorations shall be made on the
basis of: (i) a 365-day year with respect to Taxes as provided in Section
11.2(a)(iii) hereof; and/or (ii) the number of days in the calendar month in
which the Closing Date occurs with respect to Revenues and Operating Expenses as
provided in Sections 11.2(a)(i) and (ii), respectively, hereof, subject to the
following provisions:
               (i) Revenues. All rentals, receipts and other revenues
(including, but not limited to, reimbursements for Property Expenses, common
area maintenance, real and personal property taxes, insurance and other
operating expense reimbursements, if applicable, but excluding percentage rent,
if applicable) (collectively, the “Revenues”), billed to Tenants by Seller as of
the Closing, but which are properly allocable to the period after the Proration
Date, shall be credited to Buyer at the Closing. To the extent there are any
Revenues owing to Seller as of the Closing which relate to periods of time prior
to the Proration Date, but which have not actually been collected by Seller as
of the Closing (“Delinquent Revenues”), Buyer shall not be obligated to pay to
Seller (or give Seller a credit for), the amount of such Delinquent Revenues on
the Closing. All Revenues which are received by Seller or Buyer subsequent to
the Closing Date shall be applied: first, to amounts due to Buyer; and second,
to Delinquent Revenues due to Seller. Seller and Buyer hereby agree to promptly
remit to the other the amount of any Revenues received and owing to each other
pursuant to the provisions of this Section 11.2(a)(i). Notwithstanding any
provision of this Section 11.2 to the contrary, Seller retains its rights to
recover Delinquent Revenues, including, without limitation, the right to collect
(provided, however, Seller shall not have the right to file and maintain a
lawsuit or other legal proceeding against a delinquent Tenant or evict a
delinquent Tenant) the same from delinquent Tenants and/or third parties
responsible for payment of such Delinquent Revenues. Buyer, at no cost and
expense to Buyer, shall use commercially reasonable efforts (provided such
commercially reasonable efforts shall not include an obligation to file and
maintain a lawsuit or other legal proceeding against a delinquent Tenant or
other third party or to evict a delinquent Tenant) to enforce the provisions of
the Leases which require the Tenants to pay to Seller such Delinquent Revenues.
               (ii) Operating Expenses. All costs, fees and expenses (other than
management fees and salaries) relating to the operation, management and repair
of the Property, excluding Taxes, Leasing Commissions and Tenant Inducement
Costs (collectively, the “Operating Expenses”), shall be prorated between Seller
and Buyer at the Closing as of the Proration Date.
               (iii) Real and Personal Property Taxes. (A) All general and
special real and personal property taxes and assessments (collectively, the
“Taxes”), based on the regular tax bill for the current fiscal year (or, if such
tax bill has not been issued as of the date of the Closing, the regular tax bill
for the fiscal year preceding the current fiscal year) shall be prorated

42



--------------------------------------------------------------------------------



 



between Seller and Buyer at the Closing as of the Proration Date. Without
limiting the foregoing, any and all accrued and unpaid supplemental or special
real property taxes or assessments that relate to any time period prior to the
Proration Date shall be the responsibility of Seller and, if not paid prior to
or at Closing, shall be credited to the Buyer at Closing, and any and all
supplemental or special real property taxes or assessments that relate to any
time period on or after the Proration Date shall be the responsibility of Buyer
and if paid by Seller prior to or at Closing, shall be credited to Seller at
Closing. Without limiting the foregoing, in the event any supplemental or
special real property taxes or assessments are levied prior to Closing, but are
due and payable in one or more installments subsequent to the Closing, such
supplemental or special real property taxes or assessments shall be allocated on
a pro rata basis over the applicable payment period in question and prorated
between Seller and Buyer as of the Proration Date. Notwithstanding any of the
terms and conditions to the contrary contained in this Section 11.2(a)(iii), in
the event any such Taxes are paid for directly by the Tenants to the applicable
taxing authorities, such Taxes shall not be prorated between Seller or Buyer.
               (iv) Percentage Rent. Any percentage rent payable under each
Lease for the year in which the Closing occurs shall be prorated between Seller
and Buyer as of the Proration Date. Seller and Buyer acknowledge that sufficient
information to enable Seller and Buyer to prorate percentage rent will not be
available as of the Closing. Accordingly, the proration contemplated in this
Section 11.2(a)(iv) shall be conducted subsequent to the Closing pursuant to
Section 11.2(d) hereof.
               (v) Interest and Other Amounts Owing Under the Loan. All interest
and other amounts owing under the Loan (excluding principal), shall be prorated
between Seller and Buyer at the Closing as of the Proration Date.
               (vi) Reserves. Seller shall receive a credit at Closing in an
amount equal to the amount of the reserves under the Loan assigned by Seller to
Buyer pursuant to Section 2.4(f) hereof.
          (b) Property Expense Pass-Throughs. To the extent the Leases require
the Tenants to reimburse Seller for Operating Expenses and/or Taxes
(collectively, the “Property Expenses”), in the event such Property Expenses are
reconciled under the terms of the Leases at the end of the calendar year in
which the Closing takes place, to reflect the actual Property Expenses incurred
for the calendar year, such calendar year shall be deemed to constitute the
“Reconciliation Period” for purposes of this Agreement and the following
provisions shall apply:
               (i) On or before the Closing, Seller shall be responsible for
computing and comparing on a Tenant-by-Tenant basis and delivering to Buyer a
written statement setting forth: (A) the amount of Property Expenses incurred
and actually paid by Seller with respect to the Reconciliation Period; and
(B) the amount of Property Expenses actually received by Seller from the Tenants
and/or third parties under the Leases with respect to the Reconciliation Period
(“Pre-Closing Property Expense Reconciliation”).
               (ii) Within sixty (60) Calendar Days following the expiration of
the Reconciliation Period, Buyer shall compute the actual Property Expenses
incurred and paid by Seller and Buyer and the actual Property Expenses
reimbursed (or not reimbursed) by the

43



--------------------------------------------------------------------------------



 



Tenants and/or third parties (whether in the form of estimated payments or
otherwise), to Seller and/or Buyer with respect to the Reconciliation Period
(“Property Expense Reconciliation”). Following the completion of the Property
Expense Reconciliation, Buyer shall submit the same to Seller for Seller’s
review and approval, which approval shall not be unreasonably withheld or
delayed. In the event Seller fails to approve or disapprove of the Property
Expense Reconciliation within ten (10) Business Days following the receipt of
the same, such Property Expense Reconciliation shall be deemed approved by
Seller. Following the approval (or deemed approval) by Seller of the Property
Expense Reconciliation, Buyer shall forward the Property Expense Reconciliation
to the applicable Tenants. Buyer hereby covenants to use reasonable efforts to
enforce the provisions of the Leases which require the Tenants and/or third
parties to reimburse the landlord for Property Expenses with respect to the
Reconciliation Period. To the extent Seller or Buyer receives any such Property
Expense reimbursement payments with respect to the Reconciliation Period, the
same shall constitute Revenues and shall be paid to Seller or Buyer in the
manner contemplated in Section 11.2(a)(i) hereof.
               (iii) Following the completion of the Property Expense
Reconciliation, if the Property Expenses incurred and paid by Seller for that
portion of the Reconciliation Period in question preceding the Closing exceed
the reimbursed Property Expenses actually received by Seller from the Tenants
and/or third parties under the Leases (whether in the form of estimated payments
or otherwise), with respect to the Reconciliation Period (“Property Expense
Reimbursement Shortfall”), Buyer shall pay to Seller an amount equal to such
Property Expense Reimbursement Shortfall, to the extent that Buyer shall have
collected and received such actual identifiable amounts from the Tenants and/or
third parties under the Leases, within ten (10) Business Days following Buyer’s
collection and receipt of the same. If the reimbursed Property Expenses received
by Seller from the Tenants and/or third parties under the Leases (whether in the
form of estimated payments or otherwise), with respect to the Reconciliation
Period preceding the Closing exceed the Property Expenses incurred and paid by
Seller with respect to the Reconciliation Period (“Property Expense
Reimbursement Surplus”), then Seller shall pay an amount equal to such Property
Expense Reimbursement Surplus to Buyer within ten (10) Business Days after
Seller’s receipt of the Property Expense Reconciliation. Upon Seller’s payment
to Buyer of any such Property Expense Reimbursement Surplus, Buyer shall be
obligated to reimburse or credit the Tenants for such Property Expense
Reimbursement Surplus as required under their respective Leases.
               (iv) Seller and Buyer hereby agree to reasonably cooperate with
each other in connection with any disputes or claims by Tenants concerning the
calculation of Property Expenses during the Reconciliation Period.
          (c) Security Deposits; Leasing Commissions and Tenant Inducement
Costs. All unpaid Leasing Commissions, unpaid Tenant Inducements Costs and
Security Deposits under the Leases shall be credited to Buyer at the Closing.
          (d) Final Accounting. Seller and Buyer acknowledge and agree that, on
the Closing Date, Seller and Buyer may not have sufficient information to
conduct and complete a final proration of all items subject to proration
pursuant to this Section 11.2. Accordingly, Seller and Buyer agree that, as soon
as is reasonably practicable after the Closing Date, Seller and Buyer shall make
a final accounting of all items relating to the Property to be prorated between

44



--------------------------------------------------------------------------------



 



Seller and Buyer pursuant to this Section 11.2. In conjunction with the
performance of such final accounting, following a request from Seller, Buyer
shall provide Seller with copies of all monthly and other statements sent to the
Tenants itemizing amounts owing under the Leases by the Tenants (together with
copies of invoices, statements and other supporting documentation evidencing
such expenditures and tenant ledgers and related documentation evidencing how
Revenues were applied, all as reasonably requested by Seller). In the event it
is determined, pursuant to such final accounting, that any amounts are due and
owing by Seller to Buyer, then Seller shall cause such amounts to be paid to
Buyer within ten (10) Calendar Days after such final accounting is completed. In
the event it is determined, pursuant to such final accounting, that any amounts
are due and owing by Buyer to Seller, then Buyer shall cause such amounts to be
paid to Seller within ten (10) Calendar Days after such final accounting is
completed. All unpaid amounts shall accrue interest at the lesser of: (i) twelve
percent (12%) per annum; or (ii) the maximum rate of interest allowable under
applicable law, which interest, in either case, shall be deemed to accrue
effective as of the date such payment was originally due.
ARTICLE 12
ACTIONS TO BE TAKEN AT THE CLOSING
     Section 12.1 Actions by Escrow Holder. In connection with the Closing,
Escrow Holder shall take the following actions:
          (a) Recording. Escrow Holder shall cause the following documents to be
recorded in the Official Records of San Diego County Recorder’s Office, State of
California, in the order set forth below, and obtain a conformed copy thereof
for distribution to Seller and Buyer:
               (i) Seller’s Deed (with documentary transfer tax information to
be affixed after recording).
               (ii) The recordable Loan Assumption Documents.
          (b) Title Policy. Escrow Holder shall direct Title Insurer to issue
the Title Policy to Buyer.
          (c) Distribution of Funds. Escrow Holder shall disburse all funds
deposited with Escrow Holder by Buyer in payment of the Purchase Price as
follows:
               (i) Deduct, pay and satisfy all items chargeable to the account
of Seller pursuant to Section 11.1 hereof.
               (ii) Deduct, pay and satisfy all Monetary Obligations against the
Real Property.
               (iii) If, as a result of the prorations and credits pursuant to
Article 11 hereof, amounts are to be charged to the account of Seller, deduct
the net amount of such charges.

45



--------------------------------------------------------------------------------



 



               (iv) Disburse the remaining balance of the Purchase Price to
Seller promptly upon the Closing.
     All disbursements by Escrow Holder shall be by wire transfer to the
designated account of the receiving party or shall be by certified or cashier’s
check of Escrow Holder, as may be directed by the receiving party.
          (d) Distribution of Documents to Seller. Disburse to Seller:
(i) counterpart originals of each of the non-recordable Transaction Documents;
(ii) a conformed copy of each of the recordable Transaction Documents,
including, without limitation, Seller’s Deed and the recordable Loan Assumption
Documents; and (iii) any other documents deposited into Escrow by Seller.
          (e) Distribution of Documents to Buyer. Disburse to Buyer:
(i) counterpart originals of each of the non-recordable Transaction Documents;
(ii) a conformed copy of each of the recordable Transaction Documents including,
without limitation, Seller’s Deed and the recordable Loan Assumption Documents;
and (iii) a copy of all other documents deposited into Escrow by Buyer.
ARTICLE 13
BROKERS
     Seller and Buyer hereby represent and warrant to each other that the
warranting party has not entered into nor will such warranting party enter into
any agreement, arrangement or understanding with any other person or entity
which will result in the obligation of the other party to pay any finder’s fee,
commission or similar payment in connection with the transactions contemplated
by this Agreement. Seller and Buyer hereby agree to and shall indemnify, defend
and hold harmless the other from and against any and all claims, costs, damages
and/or liabilities arising from the breach of the foregoing representation by
either Seller or Buyer, as the case may be.
ARTICLE 14
POST-CLOSING OBLIGATIONS OF SELLER
     Section 14.1 Vacant Space Leasing Obligations. As of the Effective Date,
approximately Twenty-Eight Thousand Five Hundred Fourteen (28,514) net rentable
square feet of the Building has not been leased (the “Vacant Space”).
Accordingly, from and after the Closing, Buyer shall use commercially reasonable
efforts to enter into new leases for the Vacant Space which satisfy the leasing
criteria set forth on Schedule 2.0 attached hereto and incorporated herein by
reference (the “Leasing Criteria”).
     Section 14.2 Holdback Amount; Holdback Escrow Account.
          (a) Holdback Amount. On the Closing, the sum of One Million Dollars
($1,000,000.00) (“Holdback Amount”), shall be deducted from the Closing Deposit
and shall be retained and held by Escrow Holder in Escrow in a separate interest
bearing account approved by Seller and Buyer (“Holdback Escrow Account”),
subject to the terms and conditions set forth in this Agreement.

46



--------------------------------------------------------------------------------



 



          (b) Disbursement of Holdback Amount. Buyer will be entitled to receive
disbursements of designated portions of the Holdback Amount from the Holdback
Escrow Account in accordance with the terms and conditions of the Deficit Rental
Agreement.
ARTICLE 15
INDEMNIFICATION
     Section 15.1 Indemnification by Seller. Seller hereby agrees to and shall
indemnify, defend and hold harmless Buyer, its officers, directors, partners,
members, managers, shareholders, agents, employees, attorneys, affiliates,
subsidiaries, successors and assigns, and each of their respective officers,
directors, partners, members, managers, shareholders, agents, employees,
attorneys, affiliates, subsidiaries, successors and assigns of all levels
(collectively, the “Indemnitees”), from and against any and all claims,
liabilities, causes of action, losses, costs, damages, attorneys’ fees,
judgments or expenses (“Losses”), arising out of, or relating to, the following
matters: (a) the breach by Seller of any of the representations and/or
warranties made by Seller in or under this Agreement or any of the Transaction
Documents; (b) the breach or default in the performance by Seller of any of the
covenants or obligations to be performed by Seller under this Agreement or the
Transaction Documents; (c) any claims, liabilities or obligations of Seller,
whether accrued, absolute, contingent or otherwise, arising out of or relating
to, Seller’s previous ownership, management and/or operation of the Building;
and (d) any claims, liabilities or obligations of Seller, whether accrued,
absolute, contingent or otherwise, arising out of or relating to the Loan prior
to the Closing.
     Section 15.2 Notice and Opportunity to Defend.
          (a) Notice of Asserted Liability. In the event one or more Indemnitees
receives written notice or otherwise becomes aware of any claims, liabilities,
causes of action or any other circumstances that would give rise to a claim for
indemnification pursuant to Section 15.1 of this Agreement (“Asserted
Liability”), such Indemnitees shall give written notice thereof to Seller
(“Claims Notice”). Following the receipt of a Claims Notice, and without in any
way limiting or reducing the obligations of Seller pursuant to Section 15.1
hereof, the provisions of Section 15.2(b) or (c), as applicable, shall govern.
          (b) Opportunity to Satisfy. Without in any way limiting or reducing
the obligations of Seller pursuant to Section 15.1 hereof, in the event Seller
receives a Claims Notice from the Indemnitees for an Asserted Liability that is
not a Third Party Claim, then, in such a case, Seller shall have a period of ten
(10) Calendar Days to endeavor to cure and satisfy, at its sole expense, the
matters which caused such Asserted Liability; provided, however, that in the
event of an emergency situation, Indemnitees may elect to cure and satisfy the
matters which caused such Asserted Liability and shall be entitled to
reimbursement for all costs, fees and expenses incurred in connection with the
cure and satisfaction of such Asserted Liability pursuant to Section 15.2(d)
hereof. In the event the matters are of a type that cannot be cured and
satisfied within such ten (10) Calendar Day period, then Seller shall have such
additional time as may be reasonably necessary to cure and satisfy such matters
so long as Seller is diligently pursuing the cure and satisfaction and also so
long as: (i) no Third Party Claim arises out of such Asserted Liability (in
which case the provisions of Section 15.2(c) below shall apply); (ii) the
Indemnitees have not incurred any unreimbursed Losses relating to such Asserted

47



--------------------------------------------------------------------------------



 



Liability; and (iii) such matters are cured and satisfied within ninety
(90) Calendar Days from the date of the Claims Notice. All costs, fees and
expenses incurred in connection with the cure and satisfaction of any such
Asserted Liability, including, without limitation, reasonable attorneys’ fees
and costs, shall be borne by and shall be the responsibility of Seller.
Furthermore, and without limiting the obligations of Seller pursuant to
Section 15.1 hereof, Seller shall reimburse Indemnitees for all Losses incurred
by Indemnitees in connection with any such Asserted Liability.
          (c) Opportunity to Defend. Without in any way limiting or reducing the
obligations of Seller pursuant to Section 15.1 hereof, in the event the Asserted
Liability involves a Third Party Claim, Seller shall defend and satisfy such
Third Party Claim and all costs, fees and expenses, including legal fees and
costs, incurred in connection with the defense and satisfaction of such Third
Party Claim, shall be borne by and be sole responsibility of, Seller.
Notwithstanding the foregoing, in the event Seller fails to undertake the
defense of the Asserted Liability, Indemnitees may elect to defend (by their own
counsel), compromise and/or satisfy such Third Party Claim by delivering written
notice of such election to Seller. Without in any way limiting or reducing the
obligations of Seller pursuant to Section 15.1 hereof, if Indemnitees elect to
defend (by their own counsel), compromise and/or satisfy such Asserted
Liability, Seller shall cooperate in the defense, compromise and satisfaction of
such Asserted Liability. All costs, fees and expenses incurred in connection
with the defense, compromise and satisfaction of any such Asserted Liability,
including, without limitation, reasonable attorneys’ fees and costs, shall be
borne by and shall be the sole responsibility of Seller. Furthermore, and
without limiting the obligations of Seller pursuant to Section 15.1 hereof,
Seller shall reimburse Indemnitees for all Losses incurred by Indemnitees in
connection with any such Third Party Claim.
          (d) Timing for Payment. In the event Indemnitees incur any Losses
which were not otherwise paid or satisfied by Seller pursuant to this Agreement,
Indemnitees shall deliver written notice to Seller advising Seller that
Indemnitees have incurred such Losses (“Notice of Loss”). The Notice of Loss
shall include an itemization of all of the Losses which Seller is required to
pay pursuant to and in accordance with the terms and provisions of this
Agreement. Within thirty (30) Calendar Days after the date of receipt by Seller
of the Notice of Loss, Seller shall pay to Indemnitees the aggregate amount of
the Losses described in such Notice of Loss. In the event Seller fails to timely
pay to Indemnitees the aggregate amount of such Losses, any and all unpaid
amounts shall accrue interest at the lesser of: (a) eighteen percent (18%) per
annum; or (b) the maximum rate of interest allowable under applicable law, which
interest, in either case, shall be deemed to accrue effective as of the date
such payment was originally due.
ARTICLE 16
MISCELLANEOUS
     Section 16.1 Assignment. No assignment of this Agreement or Buyer’s rights
or obligations hereunder shall be made by Buyer without first having obtained
Seller’s written approval of any such assignment, which approval may be granted
or withheld in the sole and absolute discretion of Seller. Notwithstanding the
foregoing, Buyer may assign this Agreement to: (a) an Affiliate of Buyer; or
(b) to a tenancy in common structure in which Buyer or one or more of its
Affiliates are the sponsor, in either case without the prior written consent of
Seller.

48



--------------------------------------------------------------------------------



 



In the event of any such assignment, Buyer shall be fully released and
discharged from any and all liabilities and obligations under this Agreement as
of the Closing.
     Section 16.2 Notices. Any tender, delivery, notice, demand or other
communication (“Notice”) required or permitted under this Agreement shall be in
writing, and shall be personally delivered or sent by registered or certified
mail, postage prepaid, return receipt requested, overnight mailed, delivered or
sent by telefacsimile machine capable of confirming transmission and receipt,
and shall be deemed delivered, given and received upon the earlier of: (a) if
personally served, the date of delivery to the person to receive such notice;
(b) if given by telefacsimile, when sent, provided the telefacsimile machine
confirms transmission and receipt; and (c) if sent by registered or certified
mail, four (4) Business Days after the date of posting by the United States
Postal Service; or (d) if sent by Federal Express or other comparable overnight
delivery service, when sent, as documented by the service’s delivery records,
all in accordance with the following:

  (i)   Seller’s Address. If to Seller, at the following address:         Buie
Carlsbad LLC
11260 El Camino Real, Suite 200
San Diego, California 92130-2646
Attention: Robert M. Irish
Telephone: (858) 794-2400
Facsimile: (858) 794-2401         With a copy to:         Hecht Solberg Robinson
Goldberg & Bagley LLP
600 W. Broadway, 8th Floor
San Diego, California 92101
Attn: Darryl Solberg, Esq.
Telephone: (619) 239-3444
Facsimile: (619) 232-6828     (ii)   Buyer’s Address. If to Buyer, at the
following address:         Shidler West Investment Partners, LP
10188 Telesis Court, Suite 222
San Diego, California 92121
Attn: Jim Ingebritsen
          Michael Burer
Telephone (858) 678-8500
Facsimile (858) 678-8504

49



--------------------------------------------------------------------------------



 



      With a copy to:         The Shidler Group
841 Bishop Street, Suite 1700
Honolulu, Hawaii 96813
Attn: Larry Taff
          Tamara Edwards, Esq.
Telephone (808) 544-1219
Facsimile: (808) 599-4391         With a copy to:         Van A. Tengberg, Esq.
Kelly C. Wittorff, Esq.
Foley & Lardner LLP
402 West Broadway, Suite 2100
San Diego, California 92101-3542
Telephone: (619) 685-6408
Facsimile: (619) 234-3510

     Section 16.3 Entire Agreement. This Agreement, including the Exhibits and
Schedules referred to herein, constitutes the entire contract between the
Parties with respect to the subject matter covered by this Agreement. This
Agreement supersedes all previous representations, arrangements, agreements and
understandings by and among the Parties with respect to the subject matter
covered by this Agreement including, without limitation, all prior letters of
intent executed between Buyer and Seller, and any such representations,
arrangements, agreements and understandings are hereby canceled and terminated
in all respects. This Agreement may not be amended, changed or modified except
by a writing duly executed by both of the Parties hereto.
     Section 16.4 Severability. If any provision of this Agreement, or any
portion of any such provision, is held to be unenforceable or invalid, the
remaining provisions and portions shall nevertheless be carried into effect.
     Section 16.5 Remedies. All rights and remedies of the Parties are separate
and cumulative, and no one of them, whether exercised or not, shall be deemed to
be to the exclusion of or to limit or prejudice any other legal or equitable
rights or remedies which the Parties may have, except as otherwise expressly
limited herein. Subject to the limitations or remedies imposed elsewhere in this
Agreement, the Parties shall not be deemed to waive any of their rights or
remedies thereunder, unless such waiver is in writing and signed by the party to
be bound. No delay or omission on the part of either party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar or
waiver of any right or remedy on any future occasion.
     Section 16.6 Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.

50



--------------------------------------------------------------------------------



 



     Section 16.7 Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same agreement.
     Section 16.8 Attorneys’ Fees. In the event any litigation is instituted
between the Parties arising out of or relating to this Agreement, the Party in
whose favor judgment shall be entered shall be entitled to have and recover from
the non-prevailing Party all costs and expenses (including attorneys’ fees and
court costs) incurred in such action and any appeal therefrom.
     Section 16.9 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws (other than that body of
law relating to conflicts of law) of the State of California. The proper venue
for any claims, causes of action or other proceedings concerning this Agreement
shall be in the state and federal courts located in the County of San Diego,
State of California.
     Section 16.10 No Third Party Beneficiary. This Agreement creates rights and
duties only between the Parties, and no third party is or shall be deemed to be
or shall have any rights as a third party beneficiary.
     Section 16.11 Binding Effect. Subject to Section 16.1 hereof, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors, assigns and legal and personal representatives.
     Section 16.12 Time of the Essence. Time is of the essence for the
performance of each and every obligation hereunder.
     Section 16.13 Survivability. Except as otherwise provided in this Agreement
to the contrary, the covenants and obligations of the Parties to this Agreement
shall survive the Closing indefinitely.
     Section 16.14 Buyer’s 1031 Exchange. Seller acknowledges that Buyer may be
purchasing the Property as part of a tax deferred exchange (“Buyer’s Exchange”)
pursuant to Section 1031 of the Code. Without limiting the provisions of
Section 16.1 hereof, in order to effect Buyer’s Exchange, Buyer may assign its
rights in, and delegate its duties under, this Agreement, as well as transfer
the Property, to any exchange accommodator which Buyer shall determine. As an
accommodation to Buyer, Seller agrees to cooperate with Buyer in connection with
Buyer’s Exchange, including the execution of documents therefor, provided the
following terms and conditions are satisfied:
          (a) Seller shall have no obligation to take title to any property in
connection with Buyer’s Exchange;
          (b) Except as otherwise provided in this Agreement, Seller shall not
be obligated to pay any escrow costs, brokerage commissions, title charges,
survey costs, recording costs or other charges incurred with respect to any
exchange property;
          (c) The Closing shall not be contingent or otherwise subject to the
consummation of Buyer’s Exchange, and the Escrow shall timely close in
accordance with the

51



--------------------------------------------------------------------------------



 



terms of this Agreement notwithstanding any failure, for any reason, of the
parties to Buyer’s Exchange to effect the same;
          (d) None of the representations, warranties, covenants and
indemnification obligations of Seller set forth in this Agreement shall be
affected or limited by Buyer’s use of an exchange accommodator and shall survive
Buyer’s Exchange and shall continue to inure directly from Seller for the
benefit of Buyer;
          (e) None of the representations, warranties, covenants and
indemnification obligations of Buyer set forth in this Agreement shall be
affected or limited by Buyer’s use of an exchange accommodator and shall survive
Buyer’s Exchange and shall continue to inure directly from Buyer for the benefit
of Seller;
          (f) Buyer agrees to indemnify, protect, defend (with counsel
reasonably acceptable to Seller) and hold Seller harmless from and against any
and all causes of action, claims, demands, liabilities, costs and expenses,
including actual attorneys’ fees and costs, incurred by Seller in connection
with Buyer’s Exchange.
     Seller makes absolutely no representations or warranties of any kind or
nature (express or implied) that tax deferred exchange treatment is available to
Buyer with respect to Buyer’s Exchange, or that such a transaction will qualify
in any respect for such treatment. Buyer hereby acknowledges and represents to
Seller that Buyer is relying solely and entirely upon the advice of Buyer’s own
consultants with respect to any and all aspects of Buyer’s Exchange. In no event
shall the obligation of Buyer under this Agreement be contingent upon this
transaction being included as part of Buyer’s Exchange.
     Section 16.15 Seller’s 1031 Exchange. Buyer acknowledges that Seller may
engage in a tax deferred exchange (“Seller’s Exchange”) pursuant to Section 1031
of the Code. To effect Seller’s Exchange, Seller may assign its rights in, and
delegate its duties under this Agreement, as well as transfer the Property, to
any exchange accommodator which Seller shall determine. As an accommodation to
Seller, Buyer agrees to cooperate with Seller in connection with Seller’s
Exchange, including the execution of documents therefor, provided the following
terms and conditions are satisfied:
          (a) Buyer shall have no obligation to take title to any property in
connection with Seller’s Exchange;
          (b) Buyer shall not be obligated to pay any escrow costs, brokerage
commissions, title charges, survey costs, recording costs or other charges
incurred with respect to any exchange property, and/or Seller’s Exchange;
          (c) The Closing shall not be contingent or otherwise subject to the
consummation of Seller’s Exchange, and the Escrow shall timely close in
accordance with the terms of this Agreement notwithstanding any failure, for any
reason, of the parties to Seller’s Exchange to effect the same;
          (d) None of the representations, warranties, covenants and
indemnification obligations of Seller set forth in this Agreement shall be
affected or limited by Seller’s use of an

52



--------------------------------------------------------------------------------



 



exchange accommodator and shall survive Seller’s Exchange and shall continue to
inure directly from Seller for the benefit of Buyer;
          (e) None of the representations, warranties, covenants and
indemnification obligations of Buyer set forth in this Agreement shall be
affected or limited by Seller’s use of an exchange accommodator and shall
survive Seller’s Exchange and shall continue to inure directly from Buyer for
the benefit of Seller;
          (f) Seller agrees to indemnify, protect, defend (with counsel
reasonably acceptable to Buyer) and hold Buyer harmless from and against any and
all causes of action, claims, demands, liabilities, costs and expenses,
including actual attorneys’ fees and costs, incurred by Buyer in connection with
Seller’s Exchange.
     Buyer makes absolutely no representations or warranties of any kind or
nature (express or implied) that tax deferred exchange treatment is available to
Seller with respect to Seller’s Exchange, or that such a transaction will
qualify in any respect for such treatment, and Buyer shall incur no liability if
Seller’s Exchange fails to qualify for the tax deferred treatment intended by
Seller. Seller hereby acknowledges and represents to Buyer that Seller is
relying solely and entirely upon the advice of Seller’s own consultants with
respect to any and all aspects of Seller’s Exchange. In no event shall the
obligations of Seller under this Agreement be contingent upon this transaction
being included as part of Seller’s Exchange.
     Section 16.16 Business Days. If the Closing Date or any other date
described in this Agreement by which one Party hereto must give notice to the
other Party hereto or perform or fulfill an obligation hereunder is a Calendar
Day that is not a Business Day, then the Closing Date or such other date shall
be automatically extended to the next succeeding Business Day.
     Section 16.17 Construction. This Agreement shall not be construed more
strictly against one Party than against the other Party merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the Parties,
it being recognized that both Seller and Buyer have contributed substantially
and materially to the preparation of this Agreement.

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

                  SELLER:
 
                BUIE CARLSBAD LLC, a California limited liability company
 
                By:   BUIE STODDARD PROPERTIES LLC, a California limited
liability company, its Manager
 
           
 
      By   /s/ Robert M. Irish
 
           
 
           
 
      Title   President
 
           
 
           
 
      By    
 
           
 
           
 
      Title    
 
           
 
                BUYER:
 
                SHIDLER WEST INVESTMENT PARTNERS, LP, a California limited
partnership
 
                By:   SWIP, INC., a California corporation, its General Partner
 
           
 
      By   /s/ Matthew Root
 
           
 
           
 
      Title   Vice President
 
           

54



--------------------------------------------------------------------------------



 



CONSENT OF ESCROW HOLDER
     The undersigned Escrow Holder hereby agrees to: (i) accept the foregoing
Agreement; (ii) be Escrow Holder under said Agreement; (iii) to make all filings
required under Section 6045 of the Internal Revenue Code of 1986, as amended;
and (iv) be bound by said Agreement in the performance of its duties as Escrow
Holder; provided, however, the undersigned shall have no obligations, liability
or responsibility under (a) this Consent or otherwise, unless and until said
Agreement, fully signed by the parties, has been delivered to the undersigned,
or (b) any amendment to said Agreement unless and until the same is accepted by
the undersigned in writing.
     Dated: February 29, 2008

              STEWART TITLE GUARANTY
 
       
 
  By   /s/ Lynn Babineaux
 
       
 
       
 
  Title   National Commercial Closing Specialist
 
       

55



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT AND
JOINT ESCROW INSTRUCTIONS
     THIS FIRST AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT AND JOINT
ESCROW INSTRUCTIONS (“First Amendment”), dated for reference purposes as of the
13th day of March, 2008, by and between SHIDLER WEST INVESTMENT PARTNERS, LP, a
California limited partnership (the “Buyer”), and BUIE CARLSBAD LLC, a
California limited liability company (the “Seller”), constitutes an amendment to
that certain Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of February 27, 2008, by and between Buyer and
Seller (the “Purchase Agreement”). Capitalized terms used herein without
definition shall have the meaning ascribed to such terms in the Purchase
Agreement.
     In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
     1. Investigation Period. Seller has agreed to grant Buyer an extension of
the Investigation Period. Accordingly, the first sentence of the first paragraph
of Section 4.1 of the Purchase Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:
“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 5:00 p.m. PST on March 18, 2008 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”
     2. LP Subscription Package. Seller and Buyer have agreed to certain
revisions to the Master Registration Rights Agreement which agreement comprises
a part of the LP Subscription Package. Accordingly, all references in the
Purchase Agreement to the Master Registration Rights Agreement shall mean and
refer to the Master Registration Rights Agreement attached hereto as Exhibit “O”
and incorporated herein by reference. All references to the LP Subscription
Package, shall mean the LP Subscription Package, as amended by this First
Amendment.
     3. Cash Purchase Price. The first sentence of Section 2.3 is hereby deleted
in its entirety and substituted in lieu thereof with the following:
“The term ‘Cash Purchase Price’ shall mean an amount equal to the difference
between the Net Purchase Price and the POP LP Units Consideration.”
     All references in the Purchase Agreement to 55.248% shall be deemed to
refer to the percentage derived from dividing the Cash Purchase Price by the Net
Purchase Price.

 



--------------------------------------------------------------------------------



 



     4. POP LP Units Consideration. Seller and Buyer have agreed to certain
revisions to the POP LP Units Consideration, as follows:
          (a) The second sentence of Section 2.5 is hereby deleted and
substituted in lieu thereof with the following:
“The term ‘POP LP Units Consideration’ shall mean an amount equal to Two Million
Two Hundred Twenty-Four Thousand Two Hundred Twelve Dollars ($2,224,212).”
          (b) The following provisions shall be added to the end of Section 2.5
of the Purchase Agreement:
“In determining the number of Units comprising the POP LP Units Consideration,
Seller and Buyer acknowledge and agree that in the event the above-described
calculation for the number of POP LP Units comprising the POP LP Units
Consideration does not result in a whole number, and instead includes a fraction
of a Unit, then, in such a case: (a) the number of POP LP Units shall be rounded
down to the nearest whole number; and (b) the Cash Purchase Price shall be
automatically increased by an amount equal to the value of the fractional Unit.”
          (c) All references in the Purchase Agreement to 44.752% shall be
deemed to refer to the percentage derived from dividing the POP LP Units
Consideration by the Net Purchase Price.
     5. Conditions to Obligations of Buyer. The following provisions shall be
added as a new Section 8.1(q) to the Purchase Agreement:
“Escrow Holder shall have received an easement agreement, in recordable form,
and otherwise in form and substance reasonably satisfactory to Buyer, duly
executed by the appropriate parties, granting an easement for the discharge and
drainage of storm runoff and for the use, operation, maintenance, repair and
improvement of the 12’ private storm drain and related facilities labeled as an
encroachment on the Survey.”
     6. Costs, Expenses and Prorations. The following Section 11.2(e) is hereby
added as a new Section to Article 11 of the Purchase Agreement:
“(e) Cash Purchase Price Adjustments. Seller and Buyer acknowledge and agree
that all of the costs, expenses, credits and prorations set forth in Article 11
shall be applied on the closing statement prepared by the Escrow Holder as an
adjustment to the Cash Purchase Price in accordance with the terms and
conditions of Article 11.”

 



--------------------------------------------------------------------------------



 



     7. References. All references in the Purchase Agreement to the “Purchase
Agreement” shall mean the Purchase Agreement, as amended by this First
Amendment.
     8. Full Force and Effect. Except as expressly provided in this First
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect.
     9. Capitalized Terms. Capitalized terms not separately defined in this
First Amendment shall bear the meaning assigned thereto in the Purchase
Agreement.
     10. Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of Buyer and Seller and their respective successors and
assigns.
     11. Counterparts. This First Amendment may be executed in counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall constitute one and the same agreement.
[Signature page to follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this First Amendment as
of the date first set forth above.

                  BUYER:
 
                SHIDLER WEST INVESTMENT PARTNERS, LP, a California limited
partnership
 
                By:   SWIP, INC., a California corporation, its General Partner
 
           
 
      By   /s/ Matthew Root
 
           
 
           
 
      Title   Vice President
 
           
 
                SELLER:
 
                BUIE CARLSBAD LLC, a California limited liability company
 
                By:   BUIE STODDARD PROPERTIES LLC, a California limited
liability company, its Manager
 
           
 
      By   /s/ Robert M. Irish
 
           
 
           
 
      Title   President
 
           
 
           
 
      By    
 
           
 
           
 
      Title    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT “O”
MASTER REGISTRATION RIGHTS AGREEMENT
of
PACIFIC OFFICE PROPERTIES TRUST, INC.
Dated as of March         , 2008
for the benefit of
CERTAIN HOLDERS OF LIMITED PARTNERSHIP UNITS OF
PACIFIC OFFICE PROPERTIES, L.P.
And
CERTAIN HOLDERS OF SHARES OF COMMON STOCK OF
PACIFIC OFFICE PROPERTIES TRUST, INC.

 



--------------------------------------------------------------------------------



 



MASTER REGISTRATION RIGHTS AGREEMENT
     THIS MASTER REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of
March                     , 2008 by PACIFIC OFFICE PROPERTIES TRUST, INC. (the
“Company”) for the benefit of Person(s) (as hereinafter defined) identified from
time to time in Schedule 1 to one or more Supplemental Registration Rights
Agreements (each, a “Supplement”) substantially in the form of Exhibit A hereto,
entered into by the Company and such Persons.
     WHEREAS, the Company is the sole general partner of PACIFIC OFFICE
PROPERTIES, L.P. (the “Partnership”), which is engaged in the business of
owning, managing, acquiring and developing real estate properties directly and
through limited partnerships, limited liability companies, joint ventures and
other entities (“Properties”);
     WHEREAS, the Partnership anticipates acquiring from time to time additional
Properties or contract rights to acquire Properties or other properties in
transactions (the “Contributions”) in which all or a portion of the
consideration to be paid by the Partnership will consist of Units (as
hereinafter defined);
     WHEREAS, pursuant to the Partnership Agreement (as hereinafter defined)
Units are, under certain circumstances, redeemable for common stock of the
Company;
     WHEREAS, the Company desires to provide certain registration rights with
respect to Shares (as hereinafter defined) for the benefit of Persons receiving
Units in connection with Contributions and the successors and assigns of such
Persons (collectively, the “Holders”).
     NOW, THEREFORE, the Company for the benefit of the Holders agrees as
follows:
     1. DEFINITIONS
     As used in this Agreement, the following terms shall have the meanings set
forth in this Section 1:
     “Common Units” shall mean common partnership units of the Partnership.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Holder Group” shall mean the Person(s) identified in Schedule 1 to a
Supplement, and their successors and assigns.
     “Junior Units” shall mean junior partnership units of the Partnership.
     “Majority Holders” shall mean, at any time, Holders of Registrable
Securities and Units then redeemable for Registrable Securities who, if all such
Units were so redeemed, would then hold a majority of the Registrable
Securities.

 



--------------------------------------------------------------------------------



 



     “Partnership Agreement” shall mean the Limited Partnership Agreement of the
Partnership, dated as of March                     , 2008, as may be amended or
restated from time to time.
     “Person” shall mean any individual, partnership, corporation, trust or
entity of any nature.
     “Preferred Units” shall mean preferred partnership units of the
Partnership.
     “Prospectus” shall mean a prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any Prospectus Supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, and including post-effective amendments, in each case
including all material incorporated by reference therein.
     “Prospectus Supplement” shall mean a prospectus supplement to a Prospectus
contained in a Shelf Registration Statement that has already been declared
effective.
     “Registrable Securities” shall mean the Shares, excluding (i) Shares for
which a Registration Statement shall have become effective under the Securities
Act and which have been disposed of under such Registration Statement,
(ii) Shares sold or otherwise distributed pursuant to Rule 144 under the
Securities Act, and (iii) Shares that may be sold without restriction as to
volume or manner of sale pursuant to Rule 144 under the Securities Act.
     “Registration Expense” shall mean any and all expenses incident to
performance of or compliance with this Agreement by the Company, including,
without limitation:

  (1)   all SEC, stock exchange, National Association of Securities Dealers,
Inc. and other registration, listing and filing fees;     (2)   all fees and
expenses incurred in connection with compliance with state securities or “blue
sky” laws and compliance with the rules of any stock exchange (including fees
and disbursements of counsel in connection with such compliance and the
preparation of a “blue sky” memorandum and legal investment survey);     (3)  
all expenses of any persons or entities in preparing or assisting in preparing,
word processing, printing, distributing, mailing and delivering any Registration
Statement, any Prospectus, any transmittal letters, securities sales agreements,
securities certificates and other documents relating to the performance of or
compliance with this Agreement;     (4)   the fees and disbursements of legal
counsel for the Company;     (5)   the reasonable fees and disbursements of a
single firm of legal counsel for all Holders;     (6)   the fees and
disbursements of the independent registered public accountants retained by the
Company;

2



--------------------------------------------------------------------------------



 



  (7)   premiums and other costs of policies of insurance of the Company against
liabilities arising out of the public offering of the securities being
registered; and     (8)   all internal expenses of the Company (including all
salaries and expenses of officers and employees performing legal or accounting
duties);

provided, however, Registration Expenses shall not include discounts and
commissions payable to underwriters, selling brokers, dealer managers or other
similar persons or entities engaged in the distribution of any of the securities
in the registration.
     “Registration Statement” shall mean a registration statement of the Company
and any other entity required to be a registrant with respect to such
registration statement pursuant to the requirements of the Securities Act, and
all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
     “SEC” shall mean the Securities and Exchange Commission.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Shares” shall mean the shares of common stock of the Company issued to
Holders of Units upon redemption or exchange of their Units pursuant to the
terms of the Partnership Agreement and those shares otherwise identified on a
supplement hereto.
     “Shelf Registration” shall mean a registration required to be effected
pursuant to Section 2.a hereof.
     “Shelf Registration Statement” shall mean a registration statement on Form
S-3, or any successor form thereto, covering the sale of Registrable Securities
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act,
or any similar rule that may be adopted by the SEC.
     “Units” shall mean, collectively, the Preferred Units, the Junior Units and
the Common Units issued to the Holders in connection with the Contributions.
     “WKSI” shall mean a well-known seasoned issuer as defined under Rule 405 of
the Securities Act.
     2. REGISTRATION UNDER THE SECURITIES ACT
          a. Filing of Shelf Registration Statement. Provided that such Holder
has not elected, by written notice to the Company delivered prior to such date,
not to be named therein, and provided the Holder has provided the Company with
such information as the Company shall reasonably request, the Company shall, not
later than the Required Filing Date (as defined herein) specified in the
Supplement to which a Holder is a party, cause to be filed a Shelf Registration
Statement or a Prospectus Supplement providing for the resale by such Holder of
the Holder’s Registrable Securities in accordance with the terms hereof. If the
Company is

3



--------------------------------------------------------------------------------



 



eligible as a WKSI, the Shelf Registration Statement shall use the automatic
shelf registration process under Rule 415 and Rule 462 promulgated under the
Securities Act. If the Company is not eligible as a WKSI or is otherwise
ineligible to utilize the automatic shelf registration process, then the Company
shall utilize Form S-3 (or any similar short-form registration statement), if it
is then available, and use its commercially reasonable efforts to have the Shelf
Registration Statement declared effective as expeditiously as possible. The
Company agrees to use its commercially reasonable efforts to keep a Shelf
Registration Statement covering the sale of each Holder’s Registrable Securities
continuously effective under the Securities Act until such time as the aggregate
market value of all outstanding Registrable Securities (assuming for this
purpose that all Units then held by Holders were redeemed or exchanged for
Shares) is less than $5 million and, subject to Section 3.a(7), further agrees
to supplement or amend each Shelf Registration Statement, if and as required by
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration Statement or by the Securities Act or
by any other rules and regulations thereunder for Shelf Registrations.
          b. Alternate Registration Procedures. If the Company does not file a
Shelf Registration pursuant to Section a by the applicable Required Filing Date
for any Holder Group (such Holders, the “Affected Holders”, and the Registrable
Securities, which were to be included in such Shelf Registration Statement or
Prospectus Supplement, the “Affected Securities”), thereafter, the Affected
Holders holding (or who would hold, after redemption of Units) a majority of the
Affected Securities (and which shall have an aggregate market value of greater
than $25 million) shall have the right exercisable by written notice to the
Company (“Demand Notice”), to cause the Company to use its commercially
reasonable efforts to prepare and file with the SEC a Registration Statement and
such other documents, including a Prospectus, as may be necessary in the
judgment of both counsel for the Company and the one special counsel selected by
the Affected Holders participating in the registration so as to permit a public
offering and sale of their respective Affected Securities. Company agrees to
prepare and file with the SEC, within one hundred twenty (120) days after it
receives a Demand Notice from the Affected Holders, a Registration Statement on
any available form covering the sale by the Affected Holders of Affected
Securities in accordance with the terms hereof, and, if eligible as a WKSI,
shall use the automatic shelf registration process under Rule 415 and Rule 462
promulgated under the Securities Act, and if not eligible as a WKSI or not
otherwise eligible to use the automatic shelf registration process, will use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective by the SEC as soon as reasonably practicable and use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act for a period of ninety (90) days following
its effective date (“Effective Period”); provided, however, that if the Company
is eligible to effect the registration on Form S-3, the Effective Period shall
be one (1) year. The Company may terminate any such Registration Statement (or,
if applicable, be relieved of its obligation to file any such Registration
Statement) at such time as any new Shelf Registration Statement shall be
available for the purposes set forth in Section a.
          c. Registration of Redemption.

  (1)   In lieu of complying with Sections a and b hereof, the Company may, in
its sole discretion, elect to file a Registration Statement registering the
issuance of Common Shares to one or more Holders if permitted under the

4



--------------------------------------------------------------------------------



 



      Securities Act. If the Company so elects, it will use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
by the SEC as soon as reasonably practicable after filing and to keep such
Registration Statement continuously effective under the Securities Act until
such time as the aggregate market value of all Shares for which such
registrations have been effected and which remain unissued is less than
$5 million and the Company shall supplement or amend each such Registration
Statement if and as required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Registration
Statement or by the Securities Act or by any other rules and regulations
thereunder. If the Company makes an election under this Section c, it shall be
relieved of its obligations under Section 3, other than those contained in
Sections 3.a(1)(ii), 3.a(4), 3.a(5), 3.a(6), 3.a(7), 3.a(9), 3.a(10), 3.a(12)
and 3.b, which continuing obligations shall be deemed modified as appropriate to
apply to the issuance of Shares to Holders.

  (2)   Notwithstanding anything to the contrary herein, in order for any
Registrable Securities that are issuable upon the exercise of conversion rights,
redemption rights, options or warrants to be included in any registration
pursuant to Section 2 hereof (including any Units), the exercise of such
conversion rights, redemption rights, options or warrants must be effected no
later than immediately prior to the closing of any sales under the Registration
Statement pursuant to which such Registrable Securities are to be sold such that
the Holder is the record holder of the Shares that are the subject to such
conversion rights, redemption rights, option or warrants.

     3. REGISTRATION PROCEDURES.
          a. Company Obligations. In connection with the Company’s obligations
under Section 2 hereof, the Company shall:

  (1)   for each Holder Group, prepare and file with the SEC, within the time
period referenced in Section 2 hereof, a Registration Statement or Prospectus
Supplement, as appropriate, which Registration Statement or Prospectus
Supplement and related Prospectus (i) shall be available for the sale by such
Holders of the Registrable Securities attributable to the New Units or New
Shares (as defined in the applicable Supplement) in accordance with the intended
method or methods of distribution thereof permitted under applicable law and in
accordance with the Partnership Agreement as communicated to the Company by such
Holders, and (ii) shall comply as to form in all material respects with the
requirements of the applicable form required by the SEC to be filed therewith.  
  (2)   for each Holder Group, (i) promptly prepare and file with the SEC such
amendments, post-effective amendments and supplements to the

5



--------------------------------------------------------------------------------



 



      applicable Registration Statement, and any Prospectus contained therein,
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement in accordance with the intended method or methods of
distribution thereof as communicated to the Company by such Holders,
(ii) respond promptly to any comments received from the SEC with respect to the
applicable Registration Statement, or any amendment, post-effective amendment or
supplement relating thereto, and (iii) otherwise comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the applicable Registration Statement during the applicable period in
accordance with the intended method or methods of distribution thereof as
communicated to the Company by the applicable Holders. Notwithstanding anything
to the contrary contained herein, the Company shall not be required to take any
of the actions described in clauses (i) and (ii) above with respect to a Holder
unless such Holder shall have provided all information and documents reasonably
requested by the Company in connection with such actions.

  (3)   furnish to each Holder, without charge, as many copies of each
applicable Prospectus, including each preliminary Prospectus, and any amendment
or supplement thereto and such other documents as such Holder may reasonably
request, in order to facilitate the public sale or other disposition of such
Holder’s Registrable Securities; the Company consents to the use of such
Prospectus, including such preliminary Prospectus, by each such Holder in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus or the preliminary Prospectus.     (4)   use its commercially
reasonable efforts to register or qualify each Holder’s Registrable Securities
not later than the First Sale Date specified in the Supplement to which the
Holder is a party, under all applicable state securities or “blue sky” laws of
such jurisdictions as such Holder shall reasonably request in writing, keep each
such registration or qualification effective during the period the applicable
Registration Statement is required to be kept effective or during the period
offers or sales are being made by such Holder, whichever is shorter, and do any
and all other acts and things that may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Holder’s Registrable Securities; provided, however, that the Company shall
not be required (i) to qualify generally to do business in any jurisdiction or
to register as a broker or dealer in such jurisdiction where it would not be
required so to qualify or register but for this Section 3.1(4), (ii) to subject
itself to taxation in any such jurisdiction, or (iii) to submit to the general
service of process in any such jurisdiction.     (5)   notify each Holder when
the applicable Registration Statement has become effective and notify each
Holder of Registrable Securities

6



--------------------------------------------------------------------------------



 



      promptly and, if requested by such Holder, confirm such advice in writing
(i) when any post-effective amendments and supplements to the applicable
Registration Statement become effective, (ii) of the issuance by the SEC or any
state securities authority of any stop order suspending the effectiveness of the
applicable Registration Statement or the initiation of any proceedings for that
purpose, (iii) if the Company receives any notification with respect to the
suspension of the qualification of the Holder’s Registrable Securities for sale
in any jurisdiction or the initiation of any proceeding for such purpose, and
(iv) of the happening of any event during the period the applicable Registration
Statement is effective as a result of which the applicable Prospectus contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

  (6)   for each Holder Group, make every commercially reasonable effort to
obtain the withdrawal of any order suspending the effectiveness of the
applicable Registration Statement at the earliest possible moment.     (7)  
cooperate with the selling Holders of Registrable Securities to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any Securities Act legend.     (8)   for
each Holder, provided that such Holder has provided all information and
documents reasonably requested by the Company, upon the occurrence of any event
contemplated by Section 3.1(5)(iv) hereof, use its commercially reasonable
efforts promptly to prepare and file a supplement or prepare, file and obtain
effectiveness of a post-effective amendment to the applicable Registration
Statement or related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.    
(9)   make available for inspection by the Holders of Registrable Securities and
any counsel or accountant retained by such Holders, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the respective officers, directors and employees of the Company to supply all
information reasonably requested by any such Holders, counsel or accountant in
connection with the applicable Registration Statement; provided, however, that
such records, documents or information shall not be disclosed by the
representatives, counsel or accountants or used for any purpose other than in
connection with this Agreement unless (i) the disclosure of such records,
documents or information is necessary to avoid or correct a material
misstatement or

7



--------------------------------------------------------------------------------



 



      omission in such Registration Statement, (ii) the release of such records,
documents or information is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction, or (iii) such records, documents or information
have been generally made available to the public by the Company.

  (10)   use its commercially reasonable efforts to cause all Shares to be
listed on the principal securities exchange or automated quotation system on
which similar securities issued by the Company are then listed (provided that
the Company shall not be obligated to obtain any listing that it does not then
maintain).     (11)   otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC and make available
to its security holders, as soon as reasonably practicable, an earnings
statement covering at least 12 months which shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.     (12)   use its
commercially reasonable efforts to cause the Registrable Securities covered by
each Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the applicable Holders to
consummate the disposition of such Registrable Securities.     (13)   use
commercially reasonable efforts to take all other reasonable actions necessary
to expedite and facilitate the registration of the Registrable Securities
pursuant to the Registration Statement.

          b. Limitation on Company’s Obligations. The Company’s obligations
under this Agreement shall be limited as provided in this Section b.

  (1)   Notwithstanding anything to the contrary contained in this Agreement or
in any Supplement, in the event that (1) the Company’s costs of compliance with
the requirements of this Agreement and any Supplement do, or an event occurs
that, as soon as it takes effect, will cause the Company’s costs of compliance
with the requirements of this Agreement and any Supplement to, increase
substantially for reasons beyond the Company’s control and having nothing to do
with (w) the failure of the Company to meet the applicable eligibility
requirements under the Securities Act in effect as of the date of this Agreement
with respect to any Registration Statement required to be filed pursuant to this
Agreement, (x) the cost of legal services or other third-party services
necessary to enable the Company to satisfy its obligations under the Agreement,
(y) general economic conditions (including, without limitation, inflation), or
(z) the general financial condition of the Company, and (2) the circumstance
described in clause (1) above occurs

8



--------------------------------------------------------------------------------



 



      or is ongoing at any time on or after the fifth anniversary of the date of
this Agreement, the Company shall be relieved of its obligations under
Sections 2 and a(1) through a(13) of the Agreement (and any provision of any
Supplement concerning any of such sections), subject to the remaining terms of
this Section b. If the Company reasonably and in good faith determines that the
preceding sentence is applicable, then the Company shall give written notice
thereof to the Holders that hold Units or Registrable Securities at that time
(the “Curtailment Notice”), which notice shall explain, in reasonable detail,
the circumstances that are causing, or that will cause, the Company to
experience a substantial increase in the cost of compliance. If any of such
Holders notify the Company in writing during the 60-day period following the
date of the Curtailment Notice (the “Notice Period”) that it wishes to sell its
Registrable Securities pursuant to the terms of this Agreement, the Company
shall honor such request, even if it requires an undertaking by the Company
beyond the expiration of the Notice Period, unless any cost to the Company that
is not contemplated by the Agreement (i.e., any cost that is contemplated by
clause (1) above) would be incurred in doing so. If the Company’s delivery of
the Curtailment Notice is due to the occurrence of an event that, as soon as it
takes effect, will cause a substantial increase in the Company’s cost of
compliance pursuant to clause (1) above, then if the date of the Curtailment
Notice is more than 90 days prior to such an event’s effective date, the Notice
Period shall be extended to a date 30 days prior to such an event’s effective
date. Except as set forth in the succeeding sentence, the Company shall have no
obligations under Sections 2 or a(1) through 3.a(13) of this Agreement following
the expiration of the Notice Period to any Holder that has not notified the
Company during the Notice Period of its desire to sell its Registrable
Securities. In addition, the Company hereby agrees to reasonably cooperate with
those Holders that continue to hold Units or Registrable Securities following
the expiration of the Notice Period so as to enable those Holders to explore
alternative methods by which to effect the objectives of the Agreement for their
benefit. Notwithstanding anything to the contrary contained in this Section b,
the Company shall have no right to terminate any of its obligations under
Sections 2 or a(1) through a(13) of the Agreement pursuant to this Section b in
the event that any or all of the Holders, prior to the expiration of the Notice
Period, enter into an agreement with the Company, reasonably satisfactory to the
Company, pursuant to which such Holders shall be obligated to reimburse the
Company for the entirety of the increased costs of compliance referenced in
clause (1) above.

  (2)   The Company may require each Holder of Registrable Securities to furnish
to the Company in writing such information regarding the proposed distribution
by such Holder of such Registrable Securities as the Company may from time to
time reasonably request in writing.

9



--------------------------------------------------------------------------------



 



  (3)   Notwithstanding anything to the contrary contained in this Agreement or
in any Supplement, the Company shall have no obligation to enter into any
underwriting or other agreement or incur any expenses of counsel, accountants or
otherwise, in connection with any underwritten offering by any Holder of its
Registrable Securities.

     4. EXPENSES OF REGISTRATION.
     The Company shall pay all Registration Expenses in connection with the
filing of any Registration Statement. Each Holder shall pay all underwriting
discounts and commissions, brokerage or dealer fees, fees and disbursements of
counsel, accountants or other representatives of such Holder and transfer taxes,
if any, relating to the sale or disposition of such Holder’s Registrable
Securities, be it pursuant to any Registration Statement, Rule 144 under the
Securities Act or otherwise.
     5. RESTRICTIONS ON PUBLIC SALE BY HOLDERS OF REGISTRABLE SECURITIES.
     Each Holder agrees with the Company that:

  (1)   If the Company determines, after consultation with counsel, that the
filing of a Registration Statement under Section 2 hereof or the use of any
Prospectus would require the disclosure of important information, which the
Company has a bona fide business purpose for preserving as nonpublic or the
disclosure of which would impede the Company’s ability to consummate a
significant transaction, upon written notice of such determination by the
Company, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to a Registration Statement or Prospectus or to require the
Company to take action with respect to the registration or sale of any
Registrable Securities pursuant to a Registration Statement (including any
action contemplated by Section 3 hereof) will be suspended until the date upon
which the Company notifies the Holders in writing that suspension of such rights
for the grounds set forth in this Section 5(1) is no longer necessary; provided,
however, that the Company may not suspend such rights for an aggregate period of
more than 90 days in any 12-month period.     (2)   In the case of the
registration of any underwritten equity offering proposed by the Company, each
Holder agrees, if requested in writing by the managing underwriter or
underwriters administering such offering, to any “lock up” or similar
arrangement requested by such underwriter during the period commencing on a date
day prior to the expected effective date of the Registration Statement covering
such underwritten primary equity offering or, if such offering shall be a
“take-down” from an effective Shelf Registration Statement, a date prior to the
expected commencement date of such offering, and ending on a date, in each case
specified by such managing underwriter in such written request to such Holder.
Nothing in

10



--------------------------------------------------------------------------------



 



      this Section 5(2) shall be read to limit the ability of any Holder to
redeem its Units for Shares in accordance with the Partnership Agreement.

  (3)   In the event that any Holder uses a Prospectus in connection with the
offering and sale of Registrable Securities covered by such Prospectus, such
Holder will use only the latest version of such Prospectus provided to it by the
Company.     (4)   In connection with and as a condition to the Company’s
obligations under Sections 2 and 3 hereof, (i) such Holder will not offer or
sell its Registrable Securities under the applicable Registration Statement
unless it has received copies of the applicable Prospectus or any supplemented
or amended Prospectus contemplated by Section 3.a(1) hereof and receives notice
that any post-effective amendment has become effective, (ii) upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3.a(5)(iv) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the applicable Registration Statement until
such Holder receives copies of the supplemented or amended Prospectus
contemplated by Section 3.a(8) hereof and receives notice that any
post-effective amendment has become effective, and, if so directed by the
Company, such Holder will deliver to the Company (at the expense of the Company)
all copies in its possession, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice and (iii) such Holder will only
sell its Registrable Securities in accordance with the provisions of the
Exchange Act and the Securities Act, and the rules and regulations thereunder.

     6. INDEMNIFICATION AND CONTRIBUTION.
          a. Indemnification by the Company. The Company will indemnify each
Holder of Registrable Securities and each of its officers, directors, members,
shareholders, employees, affiliates, agents, managers and partners
(collectively, “Representatives”), and each person controlling such Holder and
its Representatives, with respect to which such registration, qualification or
compliance has been effected pursuant to Section 2, and each underwriter, if
any, and each person who controls any underwriter of the Registrable Securities
held by or issuable to such Holder from and against all claims, losses,
expenses, damages and liabilities (or actions in respect thereto), joint or
several, actions or proceedings (whether commenced or threatened) in respect
thereof, and expenses (as incurred or suffered and including, but not limited
to, any and all expenses incurred in investigating, preparing or defending any
litigation or proceeding, whether commenced or threatened, and the reasonable
fees, disbursements and other charges of legal counsel) in respect thereof
(collectively “Damages”) arising out of or based on (1) any untrue statement (or
alleged untrue statement) of a material fact contained in any Registration
Statement or Prospectus (including any preliminary, final or summary prospectus
and any amendment or supplement thereto), offering circular or other document
(including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, (2) any omission
(or alleged omission) to state therein a material

11



--------------------------------------------------------------------------------



 



fact required to be stated therein or necessary to make the statements therein
not misleading, and (3) any violation by the Company of any rule or regulation
promulgated under the Securities Act or any state securities law applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance.
Notwithstanding the foregoing, the indemnity agreement contained in this Section
shall not apply to amounts paid in settlement of any such claim, loss, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld). Further
notwithstanding the foregoing, the Company will not be liable in any such case
if and to the extent that any such loss, claim, damage or liability arises out
of or is based upon (x) the Company’s reliance on an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by any such Holder, any such underwriter or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, (y) such Holder’s or underwriter’s failure to deliver a
copy of the prospectus or any amendments or supplements thereto after the
Company has furnished such holder the number of copies of the same reasonably
requested by such holder or underwriter, or (z) any violation or alleged
violation by such Holder or such underwriter of the Securities Act, the
Securities Exchange Act, any state securities law or any rule or regulation
promulgated under the Securities Act, the Securities Exchange Act or any state
securities law.
          b. Indemnification by each Holder. Each Holder will, severally and not
jointly, if Registrable Securities held by or issuable to such Holder are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its
Representatives, each underwriter, if any, of the Company’s securities covered
by such a Registration Statement, each person who controls the Company within
the meaning of the Securities Act, and each other such Holder, each of its
Representatives and each person controlling such Holder, against damages arising
out of or based on (1) any untrue statement (or alleged untrue statement) of a
material fact contained in any such Registration Statement, Prospectus, offering
circular or other document, (2) any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (3) any violation by such Holder of the
Securities Act, the Securities Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Securities Exchange
Act, or any state securities law in connection with the offering covered by such
Application, in each case of (1) and (2) to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement, Prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by such Holder
specifically for use therein; provided, however, the total amount for which any
Holder shall be liable under this Section b shall not in any event exceed the
aggregate net proceeds received by such Holder from the sale of Registrable
Securities held by such Holder in such registration. Notwithstanding the
foregoing, the indemnity agreement contained in this Section shall not apply to
amounts paid in settlement of any such claim, loss, damage, liability, or action
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld).
          c. Notice of Claims. Each party entitled to indemnification under this
Section c (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual

12



--------------------------------------------------------------------------------



 



knowledge of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or litigation, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld), and the
Indemnified Party may participate in such defense at such party’s expense, and
provided, further, that the failure of any Indemnified Party to give notice as
provided herein, shall not relieve the Indemnifying Party of its obligations
hereunder, unless such failure resulted in actual material detriment to the
Indemnifying Party. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation or which contains any admission of wrongdoing by such Indemnified
Party.
          d. Contribution. In order to provide for just and equitable
contribution in any case in which either: (i) any Person makes a claim for
indemnification pursuant to this Section d but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section d provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
such Person in circumstances for which indemnification is provided under this
Section 6; then, and in each such case, the Indemnifying Party and Indemnified
Party will contribute to the aggregate losses, claims, damages or liabilities to
which they may be subject (after contribution from others) in such proportion so
that the Indemnifying Party and the Indemnified Party are responsible for the
portion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party, respectively, in connection with the statements,
omissions or violations which resulted in such Damages, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and Indemnified Party on the one hand and the Indemnifying Party on the other
shall be determined by reference to, among other things, whether any action
taken, including any untrue or alleged untrue statement of a material fact, or
the omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
If, however, the foregoing allocation is not permitted by applicable law, then
each Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party in such proportion as is appropriate to reflect not only such
relative faults but also the relative benefits of the Indemnifying Party and the
Indemnified Party as well as any other relevant equitable considerations. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section d were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in this Section d. The amount paid or payable by a
party as a result of any claim referred to in this Section d shall be deemed to
include, subject to the limitations set forth in Section c, any legal or other
fees, costs or expenses reasonably incurred by such party in connection with any
investigation or proceeding. Notwithstanding anything in this Section d to the
contrary, no Indemnifying Party (other than the Company) shall be required
pursuant to this Section d to contribute any amount in excess of the net
proceeds received by such Indemnifying Party from the sale of the Registrable
Securities sold by such Indemnifying Party pursuant to the

13



--------------------------------------------------------------------------------



 



Registration Statement giving rise to such claims, less all amounts previously
paid by such Indemnifying Party with respect to such claims. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
     7. PARTICIPATION IN REGISTRATIONS.
          a. Cooperation. No Holder may participate in any registration
hereunder unless such Holder cooperates with the Company as reasonably requested
by the Company in connection with the preparation of the Registration Statement,
and for so long as the Company is obligated to file and keep effective the
Registration Statement, provides to the Company, in writing, for use in the
Registration Statement, all such information regarding such Holder and its plan
of distribution of the Registrable Securities as may be reasonably necessary to
enable the Company to prepare the Registration Statement and Prospectus covering
the Registrable Securities, to maintain the currency of and effectiveness
thereof and otherwise to comply with all applicable requirements of law in
connection therewith.
          b. Immediate Discontinuance. Each Holder that is participating in any
registration hereunder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3.a(5)(ii)-(iv)
above, such Person will immediately discontinue the disposition of its
Registrable Securities pursuant to the registration statement until such
Holder’s receipt of the copies of a supplemented or amended prospectus as
contemplated by such Section 3.1(h).
          c. Prompt Notice. Each Holder participating in any registration
hereunder agrees to notify the Company promptly, but in any event within
forty-eight (48) hours, after the date on which any Registrable Securities owned
by such Holder have been sold by such Holder pursuant to such registration, if
such date is prior to the termination of the effectiveness of such registration
statement.
          d. Regulation M Restrictions. Each Holder agrees not to effect any
public sale or distribution of equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such securities,
unless such sale or distribution complies with Regulation M under the Securities
Exchange Act.
          e. Prospectus Delivery. Each Holder participating in any registration
hereunder shall comply, and shall use its commercially reasonable efforts to
cause its representatives and agents to comply, in all material respects with
the applicable Prospectus delivery requirements of the Securities Act in
connection with any sale pursuant to such registration.
     8. MISCELLANEOUS.
          a. Rule 144 Sales. The Company covenants that it will file the reports
required to be filed by the Company under the Securities Act and the Exchange
Act, so as to enable any Holder to sell Registrable Securities pursuant to
Rule 144 under the Securities Act. In connection with any sale by any Holder of
any Registrable Securities pursuant to and in compliance with Rule 144 under the
Securities Act, the Company shall cooperate with such

14



--------------------------------------------------------------------------------



 



Holder to facilitate the timely preparation and delivery after such sale of
stock certificates not bearing any Securities Act legend.
          b. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given without the written consent of the Company and Holders constituting
Majority Holders. Notice of any amendment, modification or supplement to this
Agreement adopted in accordance with this Section b shall be provided by Company
to each holder of Registrable Securities or Units redeemable for Registrable
Securities at least ten (10) days prior to the effective date of such amendment,
modification or supplement.
          c. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, first-class mail,
telecopier or any courier guaranteeing overnight delivery, (i) if to a Holder,
at the most current address given by such Holder to the Company by means of a
notice given in accordance with the provisions of this Section c, which address
initially is, with respect to each Holder, the address set forth in the
Partnership Agreement, or (ii) if to the Company, at 233 Wilshire Blvd.,
Suite 830, Santa Monica, California, 90401, Attention: Corporate Secretary.
     All such notices and communications shall be deemed to have been duly
given: at the time delivered, by hand, if personally delivered; three
(3) business days after being deposited in the mail, postage prepaid, if mailed;
when receipt is acknowledged, if telecopied; or at the time delivered if
delivered, by an air courier guaranteeing overnight delivery.
          d. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
Company and the Holders, including without limitation and without the need for
an express assignment, subsequent Holders. If any successor, assignee or
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such Person shall be entitled to receive the
benefits hereof and shall be conclusively deemed to have agreed to be bound by
all of the terms and provisions hereof.
          e. Headings. The headings in this Agreement are for the convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          f. Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Maryland without
reference to principles of conflicts of law. The parties: (x) agree that any
suit, action or legal proceeding relating to this Agreement shall be brought
exclusively in the United States District Court of Maryland, if federal
jurisdiction is available, and, otherwise, in any state court located in such
state; (y) consent to the jurisdiction of each such court in any such suit,
action or proceeding; and (z) waive any objection which they may have to the
laying of venue in any such suit, action or proceeding in either such court.
Further, the parties hereby consent and submit to the personal jurisdiction of
the Maryland courts, both state and federal, and hereby waive any and all
objections now or hereafter existing to personal jurisdiction of said courts
over them. The parties

15



--------------------------------------------------------------------------------



 



waive, to the extent permitted under applicable law, any right they may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this section.
          g. Specific Performance. The Company and the Holders acknowledge that
there would be no adequate remedy at law if any party fails to perform any of
its obligations hereunder, and accordingly agree that the Company and each
Holder, in addition to any other remedy to which it may be entitled at law or in
equity, shall be entitled to compel specific performance of the obligations of
another under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.
          h. Binding Effect. This Agreement and each and every term, covenant
and condition thereof, including all restrictions herein contained upon the
sale, transfer, assignment or other disposition or encumbrance of stock, shall
be binding upon and inure to the benefit of the transferees, legatees, donees,
heirs, executors, administrators, personal representatives, successors and
permitted assigns of each of the parties.
          i. Severability. The invalidity or unenforceability of any provision
hereof shall not in any way affect the validity or enforceability of any other
provision.
          j. Adjustments Affecting Registrable Securities. The Company agrees
that it shall not effect or permit to occur any combination or subdivision of
shares which would adversely affect the ability of the Holder of any Registrable
Securities to include such Registrable Securities in any registration
contemplated by this Agreement or the marketability of such Registrable
Securities in any such registration.
          k. No Inconsistent Agreements. The Company will not hereafter enter
into any agreement which is inconsistent with the rights granted to the Holders
in this Agreement.
          l. Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
          m. Time of the Essence. Time is of the essence of this Agreement.
          n. Counterparts. This Agreement may be executed in any number of
identical counterparts, any of which may contain the signatures of less than all
parties, and all of which together shall constitute a single agreement.
          o. Fax Signatures. Any signature page hereto delivered by a fax
machine or telecopy machine shall be binding to the same extent as an original
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto. Any party who delivers such a signature page agrees to later
deliver an original counterpart to any party that requests it.

16



--------------------------------------------------------------------------------



 



          p. Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law, statute, rule or regulation
will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise, and any amendment or
successor thereto. The use of the word “including” and similar expressions means
“including without limitation” and unless the context otherwise requires,
“neither,” “nor,” “any,” “either” and “or” shall not be exclusive. Unless
otherwise noted, all references to sections, exhibits and schedules are to
sections, exhibits and schedules to this Agreement. All references to this
Agreement shall include the Supplements. All words used in this Agreement shall
be construed to be of such gender or number as the circumstances require. The
parties hereto intend that each representation, warranty and covenant contained
herein shall have independent significance. If any party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party has not breached shall not detract from or mitigate the fact that
such party is in breach of the first representation, warranty or covenant. All
references to agreements hereunder include all exhibits and schedules to such
agreements and shall mean such agreements as they may be amended, restated,
supplemented or otherwise modified from time to time.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Master Registration
Rights Agreement as of the date first above written.

            PACIFIC OFFICE PROPERTIES TRUST, INC.
      By:           Name:           Title:      

18



--------------------------------------------------------------------------------



 



         

SUPPLEMENTAL REGISTRATION RIGHTS AGREEMENT
     THIS SUPPLEMENTAL REGISTRATION RIGHTS AGREEMENT (the “Supplement”) is
supplemental to that certain Master Registration Rights Agreement (the
“Agreement”), dated as of [                    ], 2008, of PACIFIC OFFICE
PROPERTIES TRUST, INC. (the “Company”), and is made as of
[                    ], by and among the Company and the other Persons executing
this Supplement (the “New Holders”). Capitalized terms used herein without
definition shall have the meanings set forth in the Agreement.
     1. Status as Holders. From and after the date hereof, the New Holders shall
be deemed to be Holders under the Agreement with respect to the Units identified
on Schedule 1 hereto (the “New Units”) or the Shares identified on Schedule 1
hereto (the “New Shares”).
     2. Certain Definitions. When used with respect to the New Units or New
Shares or the Holders of the New Units or the New Shares, the following terms
used in the Agreement shall have the indicated meanings:
          First Sale Date: [                    ], 2010.
          Required Filing Date: [                    ], 2010.
     3. Effect of Other Supplements. Unless otherwise explicitly set forth
therein, the New Holders shall not have any rights under any other supplemental
registration rights agreement or similar agreement entered into by the Company
pursuant to the Agreement.
     This Supplement together with the Agreement is intended by the parties to
be a complete and exclusive statement of the agreement and understanding of the
parties in respect of the subject matter contained herein and therein. This
Supplement together with the Agreement supersedes all prior agreements and
understandings of the Company and the New Holders with respect to such subject
matter.
     IN WITNESS WHEREOF, the parties hereto have executed this Supplement as of
the date set forth above.

            PACIFIC OFFICE PROPERTIES TRUST, INC.
      By:           Name:           Title:  

      Insert signature blocks for Holders
   

A-1



--------------------------------------------------------------------------------



 



         

[SCHEDULE 1 TO BE ATTACHED]

2



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT AND JOINT ESCROW
INSTRUCTIONS
     THIS SECOND AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT AND JOINT
ESCROW INSTRUCTIONS (“Second Amendment”), dated for reference purposes as of the
20th day of March, 2008, by and between SHIDLER WEST INVESTMENT PARTNERS, LP, a
California limited partnership (the “Buyer”), and BUIE CARLSBAD LLC, a
California limited liability company (the “Seller”), constitutes an amendment to
that certain Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of February 27, 2008, by and between Buyer and
Seller (the “Original Purchase Agreement”), as amended by that certain First
Amendment to Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of March 13, 2008, by and between Buyer and
Seller (the “First Amendment”) (the Original Purchase Agreement and First
Amendment are hereinafter collectively referred to as the “Purchase Agreement”).
     In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
     1. Tenant Estoppel Certificate. Seller and Buyer have agreed to certain
revisions to the form of Tenant Estoppel Certificate. Accordingly, all
references in the Purchase Agreement to the Tenant Estoppel Certificate shall
mean and refer to the form of Tenant Estoppel Certificate attached hereto as
Exhibit “H” and incorporated herein by reference.
     2. Deficit Rental Agreement; Leasing Criteria. Seller and Buyer have agreed
to certain revisions to the Deficit Rental Agreement and Leasing Criteria.
Accordingly, all references in the Purchase Agreement to the Deficit Rental
Agreement shall mean and refer to the Deficit Rental Agreement attached hereto
as Exhibit “J” and incorporated herein by reference. All references in the
Purchase Agreement to the Leasing Criteria shall mean and refer to the Leasing
Criteria attached hereto as Schedule “2.0” and incorporated herein by reference.
     3. References. All references in the Purchase Agreement to the “Purchase
Agreement” shall mean the Purchase Agreement, as amended by this Second
Amendment.
     4. Full Force and Effect. Except as expressly provided in this Second
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect.
     5. Capitalized Terms. Capitalized terms not separately defined in this
Second Amendment shall bear the meaning assigned thereto in the Purchase
Agreement.
     6. Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of Buyer and Seller and their respective successors and
assigns.
     7. Counterparts. This Second Amendment may be executed in counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall constitute one and the same agreement.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this Second Amendment as
of the date first set forth above.

                  BUYER:
 
                SHIDLER WEST INVESTMENT PARTNERS, LP, a California limited
partnership
 
                By:   SWIP, INC., a California corporation, its General Partner
 
           
 
      By   /s/ Jim Ingebritsen
 
           
 
           
 
      Title   Chief Financial Officer
 
           
 
                SELLER:
 
                BUIE CARLSBAD LLC, a California limited liability company
 
                By:   BUIE STODDARD PROPERTIES LLC, a California limited
liability company, its Manager
 
           
 
      By   /s/ Robert M. Irish
 
           
 
           
 
      Title   President
 
           
 
           
 
      By    
 
           
 
           
 
      Title    
 
           

2



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT AND JOINT ESCROW
INSTRUCTIONS
     THIS THIRD AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT AND JOINT
ESCROW INSTRUCTIONS (“Third Amendment”), dated for reference purposes as of the
30th day of April, 2008, by and between SHIDLER WEST INVESTMENT PARTNERS, LP, a
California limited partnership (the “Buyer”), and BUIE CARLSBAD LLC, a
California limited liability company (the “Seller”), constitutes an amendment to
that certain Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of February 27, 2008, by and between Buyer and
Seller (the “Original Purchase Agreement”), as amended by that certain First
Amendment to Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of March 13, 2008, by and between Buyer and
Seller (the “First Amendment”), and as further amended by that certain Second
Amendment to Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of March 20, 2008, by and between Buyer and
Seller (the “Second Amendment”) (the Original Purchase Agreement, First
Amendment and Second Amendment are hereinafter collectively referred to as the
“Purchase Agreement”).
     In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
     1. Closing Date. Seller has agreed to extend the Closing Date. Accordingly,
Section 8.4 is hereby deleted in its entirety and the following is substituted
in lieu thereof:
In the event all of the conditions set forth in this Agreement are timely
satisfied (or waived in writing by Buyer or Seller, as applicable), the closing
of the transaction contemplated by this Agreement (‘Closing’) shall take place
upon the earlier to occur of the following: (a) five (5) Business Days following
the satisfaction of all of the Loan Assumption Conditions; or (b) June 16, 2008
(the “Scheduled Closing Date”), at the offices of Escrow Holder, or on such
other date and/or at such other location as may be mutually agreed upon in
writing by Seller and Buyer.
     2. Release of Deposit. As consideration for Seller’s agreement to extend
the Scheduled Closing Date, Seller shall be entitled to receive the Deposit
immediately from Escrow Agent, without the need of any further consent or
authorization from Buyer, provided the Deposit shall remain subject to the terms
and conditions set forth in the Purchase Agreement.
     3. Lender Holdback Amount. Seller acknowledges and agrees that as a
condition to the Loan Assumption, Lender is requiring that Buyer deliver an
amount acceptable to Lender (the “Lender Holdback Amount”) to an escrow account
governed in accordance with Lender’s terms and conditions with respect to debt
service coverage and leasing out the Vacant Space. Seller has agreed to fund
one-half of the Lender Holdback Amount at Closing (the “Seller Holdback
Amount”). On the Closing, Seller shall deduct the Seller Holdback Amount from
the Closing Deposit to be retained and held in Escrow by Escrow Agent in a
separate interest bearing

1



--------------------------------------------------------------------------------



 



account approved by Lender (the “Lender Holdback Escrow Account”). Buyer will be
entitled to receive disbursements of portions of the Lender Holdback Amount from
the Lender Holdback Escrow Account in accordance with the terms and conditions
imposed by the Lender as a condition to Lender’s approval to the Lender
Assumption. Following Buyer’s satisfaction of Lender’s leasing conditions and
receipt of any disbursements of the Lender Holdback Amount from the Lender
Holdback Escrow Account, Buyer shall promptly deliver to Seller one-half (1/2)
of the amount disbursed to Buyer, together with one-half (1/2) of any interest
accrued thereon, until such time as the entire Seller Holdback Amount has been
reimbursed to Seller. The terms of this Section 3 shall survive the Closing
indefinitely.
     4. References. All references in the Purchase Agreement to the “Purchase
Agreement” shall mean the Purchase Agreement, as amended by this Third
Amendment.
     5. Full Force and Effect. Except as expressly provided in this Third
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect.
     6. Capitalized Terms. Capitalized terms not separately defined in this
Third Amendment shall bear the meaning assigned thereto in the Purchase
Agreement.
     7. Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of Buyer and Seller and their respective successors and
assigns.
     8. Counterparts. This Third Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which, when taken together,
shall constitute one and the same agreement.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this Third Amendment as
of the date first set forth above.

                  BUYER:
 
                SHIDLER WEST INVESTMENT PARTNERS, LP, a California limited
partnership
 
                By:   SWIP, INC., a California corporation, its General Partner
 
           
 
      By   /s/ Matthew Root
 
           
 
           
 
      Title   Vice President
 
           
 
                SELLER:
 
                BUIE CARLSBAD LLC, a California limited liability company
 
                By:   BUIE STODDARD PROPERTIES LLC, a California limited
liability company, its Manager
 
           
 
      By   /s/ Robert M. Irish
 
           
 
           
 
      Title   President
 
           
 
           
 
      By    
 
           
 
           
 
      Title    
 
           

3



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT AND JOINT ESCROW
INSTRUCTIONS
     THIS FOURTH AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT AND JOINT
ESCROW INSTRUCTIONS (“Fourth Amendment”), dated for reference purposes as of the
16th day of June, 2008, by and between SHIDLER WEST INVESTMENT PARTNERS, LP, a
California limited partnership (the “Buyer”), and BUIE CARLSBAD LLC, a
California limited liability company (the “Seller”), constitutes an amendment to
that certain Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of February 27, 2008, by and between Buyer and
Seller (the “Original Purchase Agreement”), as amended by that certain First
Amendment to Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of March 13, 2008, by and between Buyer and
Seller (the “First Amendment”), and as further amended by that certain Second
Amendment to Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of March 20, 2008, by and between Buyer and
Seller (the “Second Amendment”), and as further amended by that certain Third
Amendment to Purchase and Contribution Agreement and Joint Escrow Instructions,
dated for reference purposes as of March 30, 2008 (the “Third Amendment”) (the
Original Purchase Agreement, First Amendment, Second Amendment and Third
Amendment are hereinafter collectively referred to as the “Purchase Agreement”).
     In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
     1. Closing Date. Seller has agreed to extend the Closing Date. Accordingly,
Section 8.4 is hereby deleted in its entirety and the following is substituted
in lieu thereof:
In the event all of the conditions set forth in this Agreement are timely
satisfied (or waived in writing by Buyer or Seller, as applicable), the closing
of the transaction contemplated by this Agreement (‘Closing’) shall take place
upon the earlier to occur of the following: (a) five (5) Business Days following
the satisfaction of all of the Loan Assumption Conditions; or (b) June 20, 2008
(the “Scheduled Closing Date”), at the offices of Escrow Holder, or on such
other date and/or at such other location as may be mutually agreed upon in
writing by Seller and Buyer.
     2. Leasing Commissions. Notwithstanding the provisions of Section 11.2(c)
of the Original Purchase Agreement, Buyer acknowledges and agrees that Buyer
shall not be entitled to receive a credit for the Leasing Commission due in
connection with the execution of that certain Lease, dated May 27, 2008, by and
between Seller and Entriq, Inc., a Delaware corporation. Buyer shall be
responsible for paying the foregoing Leasing Commission, when due and payable,
to the appropriate third party broker.
     3. Indemnity Agreement. Buyer and Seller acknowledge and agree that as a
condition to Buyer’s obligation to purchase the Property, and as a material
inducement to Buyer

1



--------------------------------------------------------------------------------



 



assuming the Loan, Seller shall cause the Indemnity Agreement attached hereto as
Exhibit “A-1” and incorporated herein by reference, to be duly executed by
Seller and Robert F. Buie and delivered to Escrow on or before the Closing Date.
     4. References. All references in the Purchase Agreement to the “Purchase
Agreement” shall mean the Purchase Agreement, as amended by this Fourth
Amendment.
     5. Full Force and Effect. Except as expressly provided in this Fourth
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect.
     6. Capitalized Terms. Capitalized terms not separately defined in this
Fourth Amendment shall bear the meaning assigned thereto in the Purchase
Agreement.
     7. Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of Buyer and Seller and their respective successors and
assigns.
     8. Counterparts/Survival. This Fourth Amendment may be executed in
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same agreement. The provisions of
this Fourth Amendment shall survive Closing.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this Fourth Amendment as
of the date first set forth above.

                  BUYER:
 
                SHIDLER WEST INVESTMENT PARTNERS, LP, a California limited
partnership
 
                By:   SWIP, INC., a California corporation, its General Partner
 
           
 
      By   /s/ Lawrence J. Taff
 
           
 
           
 
      Title   Vice President
 
           
 
                SELLER:       BUIE CARLSBAD LLC, a California limited liability
company
 
                By:   BUIE STODDARD PROPERTIES LLC, a California limited
liability company, its Manager
 
           
 
      By   /s/ Robert M. Irish
 
           
 
           
 
      Title   President
 
           
 
           
 
      By    
 
           
 
           
 
      Title    
 
           

3